ACCEPTED
                                                                                      01-15-00551-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  7/6/2015 6:49:27 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                              No. 01-15-00551-CV

                          In the Court of Appeals for the            FILED IN
                                                              1st COURT OF APPEALS
                               First District of Texas            HOUSTON, TEXAS
                                      Houston                 7/6/2015 6:49:27 PM
                                                              CHRISTOPHER A. PRINE
     In re Camp la Junta 1928, LP, Blake Smith, Camp la               Clerk
                                                            Junta, Inc., and
                      CLJ Management Systems, L.L.C.
                                  Relators

      ______________________________________________________

   Original Proceeding from the 333rd District Court of Harris County, Texas
                           Cause No. 2012-31192
                  Honorable Joseph “Tad” Halbach, Presiding
      ______________________________________________________


        RESPONSE TO PETITION FOR WRIT OF MANDAMUS

      ______________________________________________________


Rusty Hardin                               Rusty Hardin & Associates, LLP
 State Bar No. 08972800                    5 Houston Center
Andy Drumheller                            1401 McKinney, Suite 2250
 State Bar No. 00793642                    Houston, Texas 77010
Bob Wynne                                  Telephone: 713–652–9000
 State Bar No. 24060861                    Facsimile: 713–652–9800
                                           Email: rhardin@rustyhardin.com
                                           Email: adrumheller@rustyhardin.com
                                           Email: bwynne@rustyhardin.com
                                           Attorneys for Plaintiffs/Real Parties
                                           In Interest Johnny Doe, Jane Doe, and
                                           John Doe
                                         TABLE OF CONTENTS


TABLE OF CONTENTS .......................................................................................... ii 
TABLE OF AUTHORITIES ................................................................................... iii 
         Joint Statement of The Case and Statement of Facts ......................................1 
         Argument .........................................................................................................5 
              The Camp Is Not Entitled to The Issuance of a Writ of Mandamus ..........5 
         A.  The District Court Did Not Abuse Its Discretion ....................................6 
         B.  The Camp Will Not Suffer Irreparable Harm Absent Mandamus ........16 
         C.  The Camp Lacks Standing to Bring This Mandamus Proceeding.........17 
         D.  Counsel’s Statements at the Oral Hearing Are Admissible Evidence ...18 
         Conclusion .....................................................................................................19 
CERTIFICATE OF COMPLIANCE .......................................................................20 
CERTIFICATE OF SERVICE ................................................................................20 
APPENDIX ..............................................................................................................21 




                                                            ii
                                   TABLE OF AUTHORITIES


Cases 

Banda v. Garcia,
 955 S.W.2d 270 (Tex. 1997) ................................................................................18

Braden v. Downey,
  811 S.W.2d 922 (Tex. 1991) ................................................................................16

Brady v. Fourteenth Court of Appeals,
  795 S.W.2d 712 (Tex. 1990) ..................................................................................6

Holloway v. Fifth Court of Appeals,
 767 S.W.2d 680 (Tex. 1989) ..................................................................................6

Hunt v. Bass,
 664 S.W.2d 323 (Tex. 1984) ................................................................................17

In re Angelini,
  186 S.W.3d 558 (Tex. 2006) ..................................................................................6

In re Carrington,
  438 S.W.3d 867 (Tex. App.—San Antonio 2014) .................................................6

In re Ford Motor Co.,
  988 S.W.2d 714 (Tex. 1998) ..................................................................................6

In re Houston Chronicle Pub. Co.,
  64 S.W.3d 103 (Tex. App.—Hous. [14th Dist.] 2001) ........................................17

In re KC Greenhouse Patio Apartments, L.P.,
  445 S.W.3d 168 (Tex. App.—Hous. [1st Dist.] 2012) ...........................................7

In re Prudential Ins. Co. of Am.,
  148 S.W.3d 124 (Tex. 2004) ...............................................................................16




                                                      iii
In re Sweed,
  157 S.W.3d 929 (Tex. App.—El Paso 2005) .........................................................7

Johnson v. Fourth Court of Appeals,
  700 S.W.2d 916 (Tex. 1985) ..............................................................................7, 8

Keith v. Keith,
 221 S.W.3d 156 (Tex. App.—Hous. [1st Dist.] 2006) .........................................18

Lutheran Social Services, Inc. v. Meyers,
  460 S.W.2d 887 (Tex. 1970) ..................................................................................8

Pat Walker & Company, Inc. v. Johnson,
 623 S.W.2d 306 (Tex. 1981) ..................................................................................8

Sneed v. Webre,
  ___ S.W.3d ___, 2015 WL 3451653 (Tex. May 29, 2015) .................................17

Terrazas v. Ramirez,
  829 S.W.2d 712 (Tex. 1991) ................................................................................17

Walker v. Packer,
 827 S.W.2d 833 (Tex. 1992) ....................................................................... 6, 8, 16

Wortham v. Walker,
 128 S.W.2d 1138 (Tex. 1939) ................................................................................6
	
Statutes 

TEX. R. CIV. PROC. §§ 173.1–173.7 ...........................................................................8




                                                      iv
           JOINT STATEMENT OF THE CASE AND STATEMENT OF FACTS
      In July 2009, Plaintiff/Real Party in Interest Johnny Doe (then an 11-year-old

boy, now a 17-year-old young man) was sexually assaulted by Senior Camp

Counselor Matthew Bovee on multiple occasions through acts of anal penetration

and genital grouping. In May 2011, Bovee pleaded guilty to a felony offense for his

criminal actions.

      In May 2012, Johnny Doe by and through his parents, Jane and John Doe

(collectively, the “Doe Family”) filed this lawsuit against Defendants/Relators Camp

La Junta 1928, L.P., Blake Smith, Camp La Junta, Inc., and CLJ Management

Systems, L.L.C. (collectively, the “Camp”) for various causes of action. The

Camp’s unlawful acts and omissions before, during, and after the sexual abuse are

detailed more thoroughly in the Doe Family’s Second Amended Petition. See

Appendix to Petition Writ of Mandamus, Tab B. As a brief factual summary, the

Camp committed numerous tortious acts (independently and vicariously) (a) through

their own acts of defamation, misrepresentation, and cover-up; (b) arising from their

employment, supervision, and retention of Bovee; (c) through their investigation of

and failure to report sexual abuse; and (d) through various other acts and omissions

at issue in this civil action. Id. at ¶¶ 11–87.

      Of particular importance, the Camp made numerous public statements that

Johnny Doe was lying about the sexual abuse, had emotional problems, was a


                                            1
problem child, and belonged to a litigious family. Id. at 9–11. In addition, the Camp

repeatedly made public statements that Johnny Doe was the only witness and the

only person who complained about Bovee, while strongly emphasizing denials made

by Bovee and openly suggesting that the sexual abuse could not have happened. Id.

In reality, the Camp knew that these statements were false at the time the statements

were made, yet made these intentionally-false statements to parents, counselors, and

law enforcement in order to cover up the sexual abuse. Id.

       To this day, the Camp has not publicly recanted its false, defamatory

statements about Johnny Doe, has not publicly admitted its wrongdoings, and has

not publicly admitted that Johnny Doe was sexually molested. In fact, the Camp

continues to claim that the sexual abuse did not occur, continues to deny any

wrongdoing, and continues to blame Johnny Doe’s parents and others as the cause

of his injuries.

       On the eve of a prior trial setting in September 2014, the Camp filed an initial

Motion for Appointment of Guardian Ad Litem. See Motion for Appointment of

Guardian Ad Litem, Appendix to Response, Tab A. That motion was orally denied

by the District Court at the conclusion of a telephonic hearing.

       In May 2015 (again on the eve of trial), the Camp filed a First Amended

Motion for Appointment of a Guardian Ad Litem, seeking the same relief on the

same grounds as it had done the year before. During the oral hearing, counsel for


                                           2
the Camp acknowledged that the Camp was seeking the appointment of a guardian

ad litem solely because the Camp contended that a non-monetary settlement demand

made by Johnny Doe—referred to as a “poison pill”—would ensure that this civil

action would go to trial. Hearing Transcript, Appendix to Petition for Writ of

Mandamus, Tab E at 4, 13, 20–25.

      The so-called “poison pill” in this instance is a demand by Johnny Doe that

the Camp publicly recants its prior misrepresentations about Johnny Doe, publicly

admits each of its wrongful acts, and publicly acknowledges that Johnny Doe was

sexually molested. Contrary to the Camp’s erroneous position, Johnny Doe himself

(not his parents) demanded this non-monetary relief because it is the only way to

cure the Camp’s previous public misrepresentations regarding his character, his

honesty, and his sexual abuse. Hearing Transcript at 25.

      At the conclusion of the oral hearing, the District Court denied the Camp’s

amended motion, having concluded that there was no adverse interest between

Johnny Doe and his parents. Hearing Transcript at 26. The Camp has now filed a

Petition for Writ of Mandamus with the Appellate Court, requesting that the

Appellate Court appoint a guardian ad litem to advise the District Court on whether

Johnny Doe’s own, personal, non-monetary settlement demands are within his own

best interests. See Petition for Writ of Mandamus (“Mandamus Brief”) at 2, 29;

Hearing Transcript, at 13, 20–25.


                                        3
      Looking aside the fact that both a guardian ad litem and the District Court are

legally powerless to force Johnny Doe to forego his own settlement demands—as

expressly recognized by the District Court and the Camp—there is simply no legal

basis or factual evidence to warrant the appointment of a guardian ad litem in this

matter. See Hearing Transcript at 9, 23. Through its motion and in this mandamus

proceeding, the Camp asserts that the “poison pill” is being advanced by John and

Jane Doe against Johnny Doe’s wishes; hence an adverse interest has arisen between

Johnny Doe and his parents. See Petition for Writ of Mandamus (“Mandamus

Brief”) at 29; Hearing Transcript at 13, 20–25. The Camp’s contention is entirely

wrong. Because Johnny Doe is the individual driving the non-monetary relief at

issue, there is no adverse interest between him and his parents. Id.

      Even more so, the Camp lacks legal standing to bring this mandamus

proceeding on behalf of Johnny Doe as (a) it does not act in a representative capacity

for Johnny Doe, and (b) it has not suffered any harm capable of being remedied. See

Petition for Writ of Mandamus at 28 (“The irreparable harm to be suffered in this

case would be visited on Johnny Doe.”) And, considering that the Camp (1) covered

up the sexual abuse before, during, and after the actual period of molestation,1 (2)

publicly defamed Johnny Doe to multiple people on multiple occasions,2 (3) publicly


1
      Second Amended Petition at ¶¶ 23–41.
2
      Id. at ¶¶ 38–46.


                                             4
supported Bovee in multiple written letters,3 (4) has actually countersued John and

Jane Doe,4 (5) has publicly blamed John and Jane Doe as the cause of Johnny Doe’s

damages,5 and (6) has publicly disclosed Johnny Doe’s name on multiple occasions

previously,6 it appears that the Camp’s mandamus proceeding is not a good-faith

effort to watch out for Johnny Doe’s best interests, but simply a pretext designed to

delay the trial of this matter further. After all, if the Camp truly cared about Johnny

Doe’s best interests, the Camp should have welcomed Johnny Doe’s own thoughts

and words on the subject, instead of diligently attempting to exclude the seventeen-

year-old victim’s own viewpoints.7

                                         ARGUMENT

    THE CAMP IS NOT ENTITLED TO THE ISSUANCE OF A WRIT OF MANDAMUS
         A writ of mandamus is an extraordinary remedy that should be reserved for

situations involving “manifest and urgent necessity.” Holloway v. Fifth Court of


3
         Id. at ¶ 38.
4
       Joint Motion to Transfer Venue, and Subject Thereto Original Answers, Special
Exceptions, and Counterclaims to Plaintiffs’ Second Amended Petition With Requests for
Disclosures at 15–19, Appendix to Response, Tab B.
5
      See, e.g., Motion to Designate Responsible Third Party, Appendix to Response, Tab C;
Motion to Strike and Objection to Motion to Designate Responsible Third Party, Appendix to
Response, Tab D.
6
         Deposition of Megan Mooney, Ph.D., 83:9–83:18 (Sept. 8, 2014), Appendix to Response,
Tab E.
7
      See Post-Hearing Submission of Evidence (Exhibit B is filed under seal), Appendix to
Response, Tab F; Objection to and Motion to Strike Post-Hearing Submission of Evidence,
Appendix to Response, Tab G.
                                               5
Appeals, 767 S.W.2d 680, 684 (Tex. 1989). To be entitled to a writ of mandamus,

the realtor bears the burden of demonstrating that the trial court clearly abused its

discretion in committing error and that the realtor has no adequate remedy at law to

redress the error. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); In re

Carrington, 438 S.W.3d 867, 868–69 (Tex. App.—San Antonio 2014).

      “Mandamus is a writ which issues to require the execution of a matter whose

merit is beyond dispute, and may not be employed as scales in which to balance the

weight of evidence or to bridge the gap between broken or disconnected facts.”

Wortham v. Walker, 128 S.W.2d 1138, 1151 (Tex. 1939); see also In re Ford Motor

Co., 988 S.W.2d 714, 722 (Tex. 1998) (“There is also a factual dispute about who is

responsible for the car’s changed condition that precludes us from granting

mandamus relief.”) Accordingly, “[i]t is well established Texas law that an appellate

court may not deal with disputed areas of fact in an original mandamus proceeding.”

In re Angelini, 186 S.W.3d 558, 560 (Tex. 2006), quoting Brady v. Fourteenth Court

of Appeals, 795 S.W.2d 712, 714 (Tex. 1990).

      A.     THE DISTRICT COURT DID NOT ABUSE ITS DISCRETION

      Here, the Camp argues that the District Court abused its discretion when it

concluded that there was no adverse interest between Johnny Doe and his parents,

such that a guardian ad litem was not required to be appointed under Texas Rule of

Civil Procedure 173.2(a)(1). An appellate court reviews the decision to appoint a


                                         6
guardian ad litem under an abuse of discretion standard.8 See In re KC Greenhouse

Patio Apartments, L.P., 445 S.W.3d 168, 171 (Tex. App.—Hous. [1st Dist.] 2012).

       A clear abuse of discretion warranting correction by mandamus occurs when

a court issues a decision which is without basis or guiding principles of law. See

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985).

Accordingly, an “appellate court rarely interferes with a trial court’s exercise of

discretion.” In re Sweed, 157 S.W.3d 929, 930 (Tex. App.—El Paso 2005). And, a

“relator who attacks the ruling of a trial court as an abuse of discretion labors under

a heavy burden.” Johnson, 700 S.W.2d at 917, citing to Lutheran Social Services,

Inc. v. Meyers, 460 S.W.2d 887, 889 (Tex. 1970).

       For purposes of mandamus, the relator must establish that the facts and law

permit the trial court to make but one decision. Johnson, 700 S.W.2d at 917. This

determination is essential because mandamus will not issue to control the action of



8
        In their mandamus brief, the Camp argues that, as long as it introduced a scintilla of
evidence in support of an adverse interest between Johnny Doe and his parents, the District Court
had no discretion and was required as a matter of law to appoint a guardian ad litem. The Camp
appears to have invented this novel scintilla-of-evidence standard for purposes of this mandamus
proceeding because there is no jurisprudence or scholarly analysis to support the imposition of
such a standard in the Rule 173 context. In fact, it strikes the Doe Family as constitutionally
problematic for the State to deprive parents of their parental duties merely because a litigation
adversary has attempted to offer a scintilla of evidence to support an adverse interest between
parent and child. See In re KC Greenhouse Patio Apartments, L.P., 445 S.W.3d 168, 174 (Tex.
App.—Hous. [1st Dist.] 2012). In addition, it seems particularly unwise to deprive trial courts of
the discretion to weigh and to consider evidence during pre-trial proceedings. Lastly, this
Appellate Court appears to have already determined that district courts are afforded considerable
discretion in determining whether to appoint a guardian ad litem or not. Id. at 171 (“We review
an appointment of a guardian ad litem under an abuse of discretion standard.”)
                                                7
a lower court in a matter involving discretion. Pat Walker & Company, Inc. v.

Johnson, 623 S.W.2d 306, 308 (Tex. 1981).

         With respect to the resolution of factual issues or matters committed to the

trial court’s discretion, the reviewing court may not substitute its judgment for that

of the trial court. Walker, 827 S.W.2d at 839. The relator must therefore establish

that the trial court could reasonably have reached only one decision. Id. at 840. Even

if the reviewing court would have decided the issue differently, it cannot disturb the

trial court’s decision unless it is shown to be arbitrary and unreasonable. Id.

         Rule 173 of the Texas Rules of Civil Procedure governs the procedure and

grounds for the appointment of a guardian ad litem. TEX. R. CIV. PROC. §§ 173.1–

173.7. In sum, a trial court may appoint a guardian ad litem “only if the next friend

or guardian appears to the court to have an interest adverse to the party.” Id. at §

173.2.

         Once appointed, a guardian ad litem “acts as an officer and advisor to the

court.” Id. at § 173.4. In exercising these duties, a guardian ad litem has two limited

functions: (1) a guardian ad litem may participate at mediation, and (2) a guardian

ad litem must participate in any settlement hearing to determine whether the

settlement is in the party’s best interest. Id. Aside from that, a guardian ad litem

“must not participate in discovery, trial, or any other part of the litigation.” Id.




                                            8
      In this mandamus proceeding, there are no valid bases on which to appoint a

guardian ad litem and, equally important, there are no existing duties or functions

for the guardian ad litem to perform (even if appointed). The Camp contends that

there are two separate factual grounds on which Johnny Doe and his parents have an

adverse interest which required the appointment of a guardian ad litem, namely (1)

Johnny Doe’s parents have “encourage[ed] and facilitated media attention for the

case,” and (2) Johnny Doe’s parents have “declin[ed] settlement offers in pursuit of

non-monetary goals.” Mandamus Brief at 29. Neither of these two grounds

constitutes an adverse interest between Johnny Doe and his parents.

      First, Johnny Doe’s parents have not declined settlement offers in pursuit of

non-monetary goals. Instead, Johnny Doe himself has declined settlement offers in

pursuit of a signed, written, public letter of allocution from the Camp because this

incredibly-meaningful, non-monetary goal ensures that the Camp is required to cure

the damages caused by its own prior misrepresentations regarding Johnny Doe’s

character, honesty, and sexual abuse. Hearing Transcript at 25; Exhibit B to Post-

Hearing Submission of Evidence. Nothing aside from the Camp’s recantation of its

prior misrepresentations and full admission of wrongdoing can adequately

compensate for the Camp’s wrongful acts. Accordingly, this purported conflict is

not an actual conflict between Johnny Doe and his parents, but instead a joint effort




                                         9
between Johnny Doe, his parents, and his attorneys to obtain meaningful, desired

relief on Johnny Doe’s behalf.

      More so, Johnny Doe’s own treating psychologist has testified that his parents

have not pushed or coerced Johnny Doe into taking any litigation action. The

treating psychologist’s testimony is highly relevant and critically important to this

mandamus proceeding because her testimony flatly and overwhelmingly rebuts the

Camp’s primary contention that Johnny Doe’s parents are essentially forcing him

into an unwanted trial.

      Megan Mooney, Ph.D. is a clinical psychologist employed as the Staff

Psychologist Supervisor of the Trauma Clinic at The DePelchin Children’s Center.

Mooney Depo at 4:18–5:16. Dr. Mooney has been actively treating Johnny Doe as

a consequence of his sexual abuse since July 2012. Id. at 9:5–9:9.

      In September 2014, the Camp deposed Dr. Mooney. During her deposition,

Dr. Mooney offered the following definitive testimony:

      Q. Now, in your experience with the [Doe] family, have you felt, either
      in whole or in part, that—that [Johnny Doe’s] mom and dad have
      pushed him into a lawsuit and have pushed him into doing something
      that he doesn’t want to do or that he’s not comfortable with?

      A. No.

      Q. Okay. Well, elaborate a little bit further on that. Because you’ve
      got some questions that—that may or may not have implied that. So, I
      want to clarify it for the judge and jury so that—that there’s no question
      marks at trial.


                                         10
      A. From the get—beginning, [Johnny Doe’s] been very clear with me
      that one of his main reasons for speaking out about his abuse is to
      protect other children; and so, his view of the legal things tied to that
      are in his hopes to protect other children from being abused or
      [h]armed.

      Q. Okay.

       A. So, he very much, you know, is—is all for anything that is going
      to make that happen.

Mooney Depo at 78:14–79:8. Dr. Mooney’s testimony demonstrates that Johnny

Doe’s parents have not pushed him into anything, and that Johnny Doe is personally

committed to going to trial if that is necessary to cure the Camp’s prior public

misrepresentations. The Camp’s arguments to the contrary should be rejected as

merely a self-serving attempt by the Camp to avoid public accountability.

      In addition, Johnny Doe has offered his own viewpoints on the matter. See

Exhibit B to Post-Hearing Submission of Evidence. In sum, Johnny Doe is “strongly

opposed” to the appointment of a guardian ad litem and contends that his own

attorneys, his own parents, and he himself can adequately protect his own best

interests. Id. Johnny Doe’s own words should carry significant weight, if not being

completely dispositive of the matter.

      Nonetheless, the Camp offers four excerpts from Johnny Doe’s medical

records to argue that there is an adverse interest between Johnny Doe and his parents.

These four medical records do not establish any existing adverse interest, sufficient

to support the appointment of a guardian ad litem. All four of the excerpts are
                                         11
multiple years old (September 2011, January 2012, March 2012, and January 2013)

and do not reflect any existing issues. Moreover, three of the four excerpts pre-date

the filing of this civil action (filed May 29, 2012) and, therefore, have no bearing on

this lawsuit. Because these four excerpts simply do not reflect an “existing” adverse

interest between Johnny Doe and his parents, the District Court correctly concluded

that there was no basis to appoint a guardian ad litem. Hearing Transcript at 26.

      From a substantive standpoint, the four medical-record excerpts do not create

an adverse interest between Johnny Doe and his parents. Instead, the existence of

these four excerpts merely demonstrates the real-life ups-and-downs commonplace

for victims of child sexual abuse. For example, in her January 3, 2013 medical note,

Dr. Mooney reports that, after completing his December 2012 deposition in this civil

action, Johnny Doe “expressed feeling ‘great’ and as if a weight had been lifted from

his shoulders,” “was in a very positive mood,” “has a great outlook on the situation

and demonstrates resiliency,” and “discussed his wish to do things now to help other

children.” See Megan A. Mooney, Ph.D. Medical-Record Excerpt (January 3, 2013),

Appendix to Response, Tab H. Yet, in her next medical note dated January 10, 2013,

Dr. Mooney reports that Johnny Doe is “frustrated” by his “lack of control” over the

litigation process. Megan A. Mooney, Ph.D. Medical-Record Excerpt (January 10,

2013), Appendix to Mandamus, Tab C.




                                          12
      The broad variations reflected in Johnny Doe’s mood and affect during these

back-to-back visits are consistent and common among victims of child sexual abuse.

Mooney Depo at 76:13–78:13. As Dr. Mooney explained during her deposition,

victims of child sexual abuse generally exhibit symptoms of irritability,

combativeness, and defiance. Id. These symptoms, in turn, are frequently triggered

and exacerbated by stressful events in the victim’s life, such as involvement in

lawsuits. Id. Johnny Doe, as the victim of sexual abuse, has endured similar stressful

feelings throughout his course of medical treatment and during the lifespan of this

civil action. Id.

      That being said, Dr. Mooney clearly testified that a victim’s decision on

whether to pursue legal relief or to testify about their sexual trauma is a decision that

should be made “on a case-by-case, client-by-client basis.” Id. In this situation,

Johnny Doe, his parents, his medical providers, and his attorneys have worked

together over the course of years to determine which litigation strategies are in

Johnny Doe’s best interests. Hearing Transcript at 25; Exhibit B to Post-Hearing

Submission of Evidence. The Camp simply disregards this truth because it is

inconvenient to the Camp’s position.

      The fact that Johnny Doe expressed some frustration about the legal process

multiple years ago does not signify any adverse interest between Johnny Doe and

his parents. Rather, this fact reflects that Johnny Doe has suffered and continues to


                                           13
suffer through the normal, expected symptoms associated with child sexual abuse.

Even more so, the fact that Johnny Doe, his parents (with existing parental duties),

his medical providers (with existing professional duties), and his attorneys (with

existing professional duties) have discussed these issues amongst themselves on

numerous occasions reflects that Johnny Doe’s parents have not adopted any interest

adverse to Johnny Doe, but are committed to protecting Johnny Doe’s best interests.

Accordingly, it seems both unnecessary and hypocritical for the Camp and its

counsel—neither of which have any duty to act in Johnny Doe’s best interest, and

both of which have publicly blamed the Doe Family—to claim that they are now

concerned about his best interests. Hearing Transcript at 14–15.

      Second, the Camp suggests that the Doe Family’s cooperation with the

publication of the article “Parents Never Dreamed Sending Their Kid to Camp La

Junta Would Turn into a Sexual Abuse Nightmare,” by The Houston Press in

February 2014 demonstrates that Johnny Doe’s parents are not adequately protecting

Johnny Doe’s desire for anonymity. The Camp’s suggestion is again entirely wrong.

      At the outset, Johnny Doe knew about and consented to the publication of The

Houston Press article because it provided him with a public outlet as an attempted

means to correct the years’ worth of prior public misrepresentations made by the

Camp, and because it furthered his goals of preventing future acts of child sexual

abuse through public awareness. The article did not reveal the names or the identities


                                         14
of the Doe Family. And, Dr. Mooney also was aware of the article, and had

concluded that the publication of the article did not have any negative impact on

Johnny Doe whatsoever.        Mooney Depo at 81:11–83:12.           Accordingly, the

publication of The Houston Press article did not create and does not reflect any

adverse interest between Johnny Doe and his parents.

      Third, it is altogether unclear what benefit or role a guardian ad litem would

serve in this matter. The parties have already mediated this matter twice: in August

2013 and in September 2014. Both mediations were unsuccessful. In addition, there

are no current mediations scheduled, nor has any future mediation been requested,

ahead of the August 3, 2015 trial date. Accordingly, even if a guardian ad litem were

appointed, she would have nothing to do at this time.

      More so, regardless of a future mediation or not, a guardian ad litem still could

not effectuate any relief in this matter. For example, if a guardian ad litem were

appointed and that guardian ad litem concluded in her personal opinion that Johnny

Doe’s non-monetary demand was unreasonable, neither the guardian ad litem nor

the District Court could force Johnny Doe to forego his own litigation objectives.

Hearing Transcript at 9, 23. On the other hand, if the guardian ad litem concluded

that Johnny Doe’s non-monetary demand was incredibly reasonable and should be

accepted by a reasonable defendant, neither the guardian ad litem nor the District

Court could force the Camp to accept the demand. Accordingly, there is no


                                         15
substantive relief to be gained from the appointment of a guardian ad litem in this

matter.

      B.     THE CAMP WILL NOT SUFFER IRREPARABLE HARM ABSENT
             MANDAMUS

      In order to be entitled to mandamus relief, the realtor must show that it has no

adequate remedy on appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–

36 (Tex. 2004).     This rule exists to ensure appellate courts do not “embroil

themselves unnecessarily in incidental pre-trial rulings of the trial courts” such that

mandamus “would soon cease to be an extraordinary writ.” Packer, 827 S.W.2d at

842, quoting Braden v. Downey, 811 S.W.2d 922, 928 (Tex. 1991).

      Here, the Camp has not alleged, let alone established, that “it” lacks any

remedy on appeal. This is so because the Camp is not seeking to protect or to enforce

any of its own rights or interests. Instead, the Camp is solely attempting to enforce

Johnny Doe’s interests. Mandamus Brief at 3 (“In light of the importance of the

issues, and the fundamental rights of the minor Real Party in Interest at stake, this

appeal is deserving of an oral argument.”), 28 (“The irreparable harm to be suffered

in this case would be visited on Johnny Doe.”) Because the Camp has not alleged

that it lacks an adequate remedy on appeal, and instead has only alleged that Johnny

Doe lacks an adequate remedy on appeal, the Camp has not established the second

prong of its mandamus burden.



                                          16
      Put simply, the Camp, as realtor in this mandamus proceeding, was required

to allege and to establish that it—not Johnny Doe—lacked an adequate remedy on

appeal. Having failed to do so, the Camp failed to meet their burden.

      C.     THE CAMP LACKS STANDING              TO   BRING THIS MANDAMUS
             PROCEEDING

      To have standing to bring a mandamus proceeding, the realtor must have a

justiciable interest in the underlying controversy. See In re Houston Chronicle Pub.

Co., 64 S.W.3d 103, 106 (Tex. App.—Hous. [14th Dist.] 2001); see also Terrazas

v. Ramirez, 829 S.W.2d 712, 722 (Tex. 1991). “Standing consists of some interest

peculiar to the person individually and not as a member of the general public.” Hunt

v. Bass, 664 S.W.2d 323, 324 (Tex. 1984). Thus, to have standing to bring a

mandamus proceeding, the realtor must establish that it has suffered a real injury

that will actually be resolved by the mandamus proceeding. See, e.g., Sneed v.

Webre, ___ S.W.3d ___, 2015 WL 3451653 at *7 (Tex. May 29, 2015) (identifying

the general test for “standing” in Texas).

      In this matter, the Camp lacks standing to bring a mandamus proceeding. The

Camp acknowledges that it has not suffered any individualized injury. In sum, the

Camp’s rights simply have not been impacted by the District Court’s decision.

Instead, only Johnny Doe’s and his parents’ rights have been impacted by the District

Court’s decision. In substance, the Camp is attempting to act on behalf of Johnny

Doe, even though the Camp does not act in any representational capacity for him
                                             17
and even though Johnny Doe is opposed to the relief sought. This posture simply

does not afford the Camp standing to bring a mandamus proceeding on behalf of

Johnny Doe.

      D.      COUNSEL’S STATEMENTS AT THE ORAL HEARING ARE ADMISSIBLE
              EVIDENCE

      In its mandamus brief, the Camp argues that the statements made by counsel

for Johnny Doe during the oral hearing are not admissible evidence. Mandamus

Brief at 22. While it is generally true that statements made by attorneys must be

made under oath to be considered as evidence, the Texas Supreme Court recognized

an exception to that general rule in Banda v. Garcia, 955 S.W.2d 270, 272 (Tex.

1997). There, the Texas Supreme Court held that an opponent of the testimony

waives the oath objection by failing to object when it knows or should know that an

objection is necessary. Id.; see also Keith v. Keith, 221 S.W.3d 156, 169 (Tex.

App.—Hous. [1st Dist.] 2006).

      During the oral hearing, counsel for Johnny Doe made a number of factual

assertions on the record to rebut evidence offered by the Camp. Hearing Transcript

at 25–26. Counsel for the Camp did not object to any of these factual assertions, and

counsel for the Camp knew or should have known of the need to object to these

factual assertions because the assertions were being offered to rebut the factual

record being made by the Camp. Because the Camp failed to object to the oath



                                         18
requirement during the oral hearing, the factual assertions made by counsel for

Johnny Doe are considered evidence for purposes of this mandamus proceeding.

                               CONCLUSION
      For the foregoing reasons, the Doe Family respectfully requests that the

Appellate Court deny the Camp’s Petition for Writ of Mandamus.

                                    Respectfully submitted,

                                    RUSTY HARDIN & ASSOCIATES, LLP

                                    /s/ Bob Wynne

                                    Rusty Hardin
                                    rhardin@rustyhardin.com
                                    State Bar No. 08972800
                                    Andy Drumheller
                                    adrumheller@rustyhardin.com
                                    State Bar No. 00793642
                                    Robert P. Wynne
                                    bwynne@rustyhardin.com
                                    State Bar No. 24060861
                                    1401 McKinney, Suite 2250
                                    Houston, Texas 77010-4035
                                    (713) 652-9000
                                    (713) 652-9800 (Facsimile)

                                    ATTORNEYS FOR PLAINTIFFS/
                                    Real Parties in Interest Johnny Doe,
                                    Jane Doe, and John Doe




                                      19
                      CERTIFICATE OF COMPLIANCE

      This is to certify that the Response to petition for Writ of Mandamus is 4,654
words in accordance with Texas Rule of Appellate Procedure 9.4(i)(2)(B).


                                           /s/ Bob Wynne
                                      _____________________________
                                           Bob Wynne




                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing instrument was served on all counsel of
record on May 27, 2015, pursuant to Texas Rules of Appellate Procedure.

                                           /s/ Bob Wynne
                                      _____________________________
                                           Bob Wynne




                                        20
                                APPENDIX

Tab No.   Description
A         Motion for Appointment of Guardian Ad Litem
B         Joint Motion to Transfer Venue, and Subject Thereto Original
          Answers, Special Exceptions, and Counterclaims to Plaintiffs’ Second
          Amended Petition With Requests for Disclosures
C         Motion to Designate Responsible Third Party
D         Motion to Strike and Objection to Motion to Designate Responsible
          Third Party
E         Deposition of Megan Mooney, Ph.D. (filed in camera)
F         Post-Hearing Submission of Evidence (Ex. B filed in camera)
G         Objection to and Motion to Strike Post-Hearing Submission of
          Evidence
H         Megan A. Mooney, Ph.D. Medical-Record Excerpt (Jan. 3, 2013)
          (filed in camera)




                                     21
TAB A
                                          CAUSE NO. 2012 - 31192

JOHNNY DOE, PLAINTIFF by and                              §              IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                             §
and JANE DOE                                              §
      Plaintiff,                                          §
                                                          §
V.                                                        §              HARRIS COUNTY, TEXAS
                                                          §
CAMP LAJUNTA 1928, LP., and                               §
BLAKE SMITH                                               §
    Defendants.                                           §              333rd JUDICIAL DISTRICT


     FIRST AMENDED MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM

         Defendants Camp LaJunta 1928 L.P., Blake Smith, Camp LaJunta, Inc., and CLJ

Management Systems, L.L.C. (hereinafter collectively sometimes referred to as “Defendants”),

file this First Amended Motion for Appointment of Guardian Ad Litem:

                                             I. INTRODUCTION1

         This suit for alleged damages is bought by John Doe and Jane Doe (sometimes hereafter

“the Parents”), as next friends of Johnny Doe, their seventeen (17) year old son. Plaintiff alleges

he was sexually molested by a former employee of one of the Defendants while attending

summer camp in 2009. Plaintiff also asserts defamation claims against certain Defendants.

Discovery has revealed that the Parents’ interests in this litigation conflict in certain important

respects with the interests of Plaintiff Johnny Doe, and that his Parents’ own actions in

connection with this event and this litigation have and are continuing to harm Johnny Doe. In

light of the overwhelming and uncontroverted evidence demonstrating the Parents’ damaging


         1
            Because Plaintiffs brought this action as a “John Doe” proceeding to protect the identity of the Minor
Plaintiff, and due to the sensitive and confidential nature of the mental health and treatment records, and in light of
the Agreed Protective Order, the exhibits which support this motion will not be filed with the motion but will be
submitted to the Court for in camera inspection, and will be made the subject of a Motion to Seal.


4845-9635-6387.1                                          1
actions and conflicting interests with those of Johnny Doe, Defendants seek, in the best interests

of seventeen (17) year old Johnny Doe, the Appointment of a Guardian Ad Litem to represent

the interests of Johnny Doe henceforth in this matter, pursuant to Texas Rule of Civil Procedure

173.2(a)(1).

                               II. ARGUMENT AND AUTHORITIES

         This suit was brought by John and Jane Doe, his parents, as next friends of the minor,

Johnny Doe. Texas Rule of Civil Procedure 173.2 provides that a court must appoint a Guardian

Ad Litem for a party represented by a next friend or guardian if the next friend or guardian

appears to the Court to have an interest adverse to the party. Tex.R.Civ.P. 173.2. The Court may

appoint the Guardian Ad Litem on the motion of any party or on its own initiative. Tex.R.Civ.P.

173.3. The Guardian Ad Litem’s role is to assist in protecting the interests of the child when a

conflict of interest arises between the child and the child’s guardian or next friend. Land Rover

U.K. v. Hinojosa, 210 S.W.3d 604, 607 (Tex. 2006).

         There is overwhelming evidence in this case to establish significant, adverse and

conflicting interests between seventeen (17) year old Johnny Doe and his Parents to warrant the

appointment of a Guardian Ad Litem. Johnny Doe has repeatedly expressed his wish to “put this

matter [the alleged abuse and this lawsuit] behind him,” and he has reported to his mental

healthcare providers that his Parents, most often his mother in particular, have disregarded his

desire to “have more control” over his lawsuit and settlement discussions.2 The evidence in this


         2
          Exhibit A, Depelchin Children’s Center records of Megan Mooney, Ph.D, reported on:
                  January 10, 2013
         Exhibit B, Michelle M. Forrester, Ph.D./Diane Barghi Therapy Note records reported on:
                  September 12, 2011,January 3, 2012
                  March 22, 2012, 2:00 p.m.


4845-9635-6387.1                                        2
case goes far beyond a simple desire by Johnny Doe to put this matter behind him. Rather it

demonstrates some of the conflicting interests between Johnny Doe and his Parents regarding

this litigation, and some of the harm his Parents, though presumably acting with the best of

intentions, have nevertheless regrettably caused Johnny Doe to suffer in the past, in the present

and potentially again in the future. This Court has an opportunity to hopefully prevent such

future harm through the appointment of a Guardian Ad Litem.

                                                  A. Background

         One of Johnny Doe’s therapists, Dr. Megan Mooney, is a staff psychologist at DePelchin

Children’s Center in Houston.3 She first met Johnny Doe in July of 2012.4 Her goal as clinical

psychologist is to work with patients to address problems and help them improve their lives.5

         Dr. Mooney diagnosed Johnny Doe as suffering from post-traumatic stress disorder.6

Mooney found the sources of Johnny Doe’s post-traumatic stress disorder (“PTSD”) were: (1)

the abuse he suffered at the camp; (2) [the abuser’s criminal] trial; and (3) Johnny Doe having to

reenact the sexual abuse as part of the legal proceedings. Mooney concluded the criminal trial

was not helpful for Johnny Doe.7


         Fortunately, Dr. Mooney’s treatment was so successful, that as a result of her therapeutic

treatment of Johnny Doe, Dr. Mooney was able to find that as of April 18, 2013, Johnny Doe

was symptom free of PTSD.8 Unfortunately, his problems re-surfaced after a Houston Press

         3
             Mooney Deposition, P. 4, L. 18-23
         4
             Mooney Deposition, P. 9, l. 7- 9.
         5
             Mooney Deposition, P. 5, L. 21-25 - P. 6, L 1-15
         6
             Mooney Deposition, P. 12, L. 11-17
         7
             Mooney Deposition, P. 13, L. 18-25, P. 14, L. 1-2.
         8
             Mooney Deposition, P. 39, L. 18-22; P. 60, L. 5.

4845-9635-6387.1                                           3
newspaper article, written with the assistance of Jane Doe and Dr. Mooney, was published on

February 20, 2014,9 as will be discussed below.


                      B. Harmful and Conflicting Actions of Johnny Doe’s Mother

                                           1. Litigation vs. Settlement

         On August 15, 2011, one of Johnny Doe’s treating mental health care providers, Diane

Barghi suggested to Jane Doe that she should move past “everything” and that Johnny Doe could

not move past this if his mother would not move past it.10 Barghi also stated it was hard for

Johnny Doe to move on because his mom Jane Doe would not stop talking about it.11 Again, on

September 12, 2011, Johnny Doe related to Barghi, that his mom Jane Doe “is talking about [his]

case constantly, and he doesn’t want to think about it anymore.” Johnny Doe explained that he

“wanted to move on and was not going to let [the abuse] ruin his life.”12              Johnny Doe discussed

with Dr. Michelle Forrester, another of his therapists, the fact that his mother Jane Doe talks

“about it [the incident and the litigation] constantly, and he doesn’t want to think about it

anymore.”13 Further, Johnny’s mother Jane Doe has admitted to being untruthful and misleading

to Johnny Doe. She admitted in her deposition that Johnny Doe “doesn’t realize you can get

money from [a lawsuit], but feels he is helping children by trying to prevent this from happening

again.”14 As with the criminal case, this civil case if tried, particularly because it will be tried in

public, will be no less traumatic for Johnny Doe than the criminal trial of his attacker was, where

         9
             Mooney Deposition, P. 58, L. 22-25, P. 59, L. 1-21.
         10
              Barghi Deposition, P. 111, L. 20-23.
         11
              Barghi Deposition, P. 111, L 13-19.
         12
              Barghi Deposition, P. 113, L. 12-22.
         13
            Exhibit B, Michelle M. Forrester, Ph.D./Diane Barghi Therapy Note records reported on:
                  September 12, 2011
         14
            Jane Doe’s Deposition, P. 188-189, L. 8 – 21.


4845-9635-6387.1                                           4
at least his identity was shielded. It’s safe to assume that this case, if tried, will draw widespread

news media attention.


         As stated, Johnny Doe, who was symptom-free on April 13, 2013, saw problems re-

surface after a Houston Press article was published on February 20, 2014. Johnny Doe’s mother,

despite an Agreed Protective Order prohibiting parties and their attorneys from disclosing

confidential information regarding the case, entered by Judge Halbach in August 2012, agreed

to be interviewed and to provide voluminous documents for an article to be published in the

Houston Press newspaper concerning Johnny Doe’s abuse.15


                   2. Mr. and Mrs. Doe - Cause of Johnny Doe’s Alleged Defamation

         Though his identity, on information and belief, had not been previously made public, in

2012, Johnny Doe’s own Parents told their friends the “Jones” that Johnny Doe was the child

involved in the camp abuse incident in question.16 Other witnesses corroborated this startling

revelation by the Parents. According to another family friend, S. A.17, Johnny Doe’s parents were

the ones who revealed the identity of Johnny Doe to the public. S.A. testified that he found out

that Johnny Doe was revealed as the victim by his Parents, after talking with the “Jones.”

Shortly thereafter Johnny Doe’s father called S.A. and repeated the story to S.A.18




         15
              Mooney Deposition, P. 52, L. 4-25; P. 51, L. 1; P. 57, L 3-24
         16
              John Doe’s Deposition, P 83, L. 1 – P. 84, L24.
         17
              “S.A.” is being used due to the confidential nature of the proceedings and protective order in place.
         18
              S.A. Deposition, P. 49, L 23 – P. 51, L. 8


4845-9635-6387.1                                            5
         S.W.19 was Johnny Doe’s principal at H.S.20 Middle School. Johnny started 6th grade at

H.S. in 2010.21 S.W. was initially unaware that Johnny was undergoing counseling, but was

informed by his Parents John and Jane Doe, prior to the start of the school year, of Johnny’s

“issues.”22 This included reports of joking comments made by other students at Johnny Doe’s

former school regarding the camp incident, though those students didn’t know Johnny Doe was

the camper involved.


         The people “in the community” at H.S. were unaware of Johnny Doe’s [abuse history],

prior to his enrolling at H.S.23 S.W. had a discussion with Johnny Doe after her conversation

with his Parents to let Johnny know she was aware of the abuse. S.W. said she told Johnny he

could see her at any time he needed to, and she also informed his teachers he could do so.24 S.W.

would also tell certain teachers about Johnny Doe’s “special circumstances” prior to Johnny

participating in class trips. S.W. received permission to do so from Johnny Doe’s parents.25


         Johnny Doe expressed considerable frustration to his mental health care practioners

concerning how much of his personal business, including his history of abuse at summer camp,

his mother Jane Doe had shared with other people, without Johnny Doe’s permission.26 Johnny



         19
              S.W. is used due to the confidential nature of the proceedings and protective order.
         20
              H.S. is used due to the confidential nature of the proceedings and protective order.
         21
              S.W. Deposition, P. 10, L. 3 - 6
         22
              S.W. Deposition, P. 12, L. 4 – P. 13, L. 6
         23
              S.W. Deposition, P. 13, L. 23 – P. 14, L. 6
         24
              S.W. Deposition, P. 16, L. 20 – P. 17, L. 3
         25
              S.W. Deposition, P. 16, L. 5 – P. 18, L. 3
         26
              Mooney Deposition, P. 18, L. 12-19


4845-9635-6387.1                                            6
Doe’s mother’s sharing his private information with others caused him agitation and stress.27

Mooney tried to work through the problems between Johnny Doe and his Mom caused by her

sharing his personal information with others without his permission.28 In an October 18, 2012

progress note, in another significant admission, Johnny Doe’s mother validated Johnny’s

concerns about her revealing his private information without his permission, and said she would

“try to be more mindful of this in the future.”29


         In an October 23, 2012 progress note, Dr. Mooney noted Johnny Doe was “pissed off”

because his mother had lied to him and tried to trick him into something that was not true. This

conflict was in relation to his session with Dr. Mooney from the prior week noted above,

[October 18, 2012], and Johnny Doe’s overall [lack of] trust in his mother.30


         Despite an Agreed Protective Order of August, 2012, entered by Judge Halbach

prohibiting parties and their attorneys from disclosing confidential information regarding the

case, both Dr. Mooney and Jane Doe, Johnny Doe’s mother agreed to be interviewed for a

February 20, 2014 article in the Houston Press newspaper concerning Johnny Doe’s abuse.31

Johnny Doe’s mother Jane Doe also furnished substantial documents to the Houston Press

concerning Johnny Doe’s abuse in connection with that article, all in violation of Judge

Halbach’s August 2012 Order.32 Jane Doe made clear to the Houston Press author that it has


         27
              Mooney Deposition, P. 19, L. 9-17
         28
              Mooney Deposition, P. 20, L. 1-12
         29
              Mooney Deposition, P. 20, L. 22-25; P. 21, L 1-11
         30
              Mooney Deposition, P. 22, L. 10-25; P. 23, L 1-3
         31
              Mooney Deposition, P. 52 Lans. Ch. 16 – P. 53, L. 4.
         32
              Mooney Deposition, P. 52, L. 4-25; P. 51, L. 1; P. 57, L 3-24


4845-9635-6387.1                                              7
been her mission to “make sure justice was served” and to “make things right.”33 The reporter

noted in the article that Jane Doe “put together a binder six inches thick, carefully organizing it

with her notes, photos, printouts and everything else…. [which was made available to the

reporter.]” Jane Doe’s participation in the interview and publication of this article clearly

illustrates conflicting interests between his Parents and Johnny Doe. While potentially offering

the Parents some level of “vindication” in telling their story in the way in which they, rightly or

wrongly, perceived things to be,34 the news story clearly served to renew interest in the event and

reignite discussions and rumors being spread throughout the community, which was certainly not

in the best interests of Johnny Doe. This is further supported by the testimony of Johnny Doe’s

therapist, Dr. Megan Mooney, who admitted in her deposition that Johnny Doe’s mother’s

“sharing” of his private story with a newspaper “could trigger problems in child who was

previously asymptomatic of PTSD.”35

                         C. Johnny Doe Wants Some Control Over His Lawsuit

         Seventeen year old Johnny Doe has repeatedly expressed frustration over his lack of

control over his own lawsuit. Johnny Doe says he feels very strongly about needing a sense of

control over his lawsuit.36 Johnny Doe told his health care providers he is frustrated by his lack

of control over settlement discussions in his civil case.37 Johnny Doe told his therapist that “his




         33
              Exhibit C, Houston Press Article, February 19, 2014
         34
          Undersigned defense counsel hereby advises the Court, that when he was contacted by the reporter for
the Houston Press, he advised the reporter that pursuant to the provisions of the Agreed Protective Order he could
not comment. The article as published reflects this response.
         35
              Mooney Deposition, P. 60, L. 5-13; L. 15 – 24.
         36
              Mooney Deposition, P. 32, L. 4-9
         37
              Mooney Deposition, P. 31, L. 4-19


4845-9635-6387.1                                           8
Dad was basically making him testify.”38 In March 2012, Johnny Doe reported to his therapist

that he believed his Parents were hiding things from him related to the case, and further that his

mother was lying to him about it.39 Johnny Doe further expressed his displeasure with the extent

of his mother’s involvement in the legal process.40 These conflicting and adverse positions

between seventeen (17) year old Johnny Doe and his Parents are further evidenced by an entry in

treating psychologist Dr. Mooney’s records, dated January 10, 2013, wherein Johnny Doe

“reported feeling frustrated by lack of control he has in deciding whether to accept any proposed

settlements in [his] civil case.”41

                                                      III.

         The desire of Johnny Doe’s Parents to proceed with this litigation directly conflicts with

Johnny Doe’s wishes. Regrettably, his Parents’ own actions have caused harm to their son,

Johnny Doe. It’s enlightening to note that while Jane Doe admitted Johnny had told her that he

had “moved on,” nevertheless she would not do so until the perpetrator was in jail.42 Yet, even

after the criminal trial was over (May 2011), and the perpetrator had been imprisoned (October

2011), his Parents did not honor Johnny Doe’s wishes regarding this litigation. Clearly, as has

been shown by compelling testimony from three (3) of his own mental health care providers,


         38
            Exhibit B, Michelle M. Forrester, Ph.D./Diane Barghi Therapy Note records reported on:
                  February 28, 2011
         39
            Exhibit B, Michelle M. Forrester, Ph.D./Diane Barghi Therapy Note records reported on:
                  March 22, 2012
         40
            Exhibit A, Mooney records reported on:
                  November 20, 2012
                  November 26, 2012
         41
            Exhibit A, Mooney records reported on:
                  January 10, 2013
         42
            Exhibit B, Michelle M. Forrester, Ph.D./Diane Barghi Therapy Note records reported on:
                  August 15, 2011



4845-9635-6387.1                                        9
Barghi, Dr. Mooney and Dr. Forrester, and various admissions of his own mother, Johnny Doe’s

interests are in conflict with those of his Parents, and Johnny Doe should be represented at this

stage and henceforth, by a Guardian Ad Litem.


         This litigation is clearly an emotionally charged matter for John Doe and Jane Doe who

have made clear that they will not rest until “justice is done” at least their version of “justice,”

regardless of the consequences to their son. As such, no matter how well-intentioned John Doe

and Jane Doe may be, their own emotional and personal interests have been unquestionably

shown to have clouded their opinions with respect to what is in the best interest of their

seventeen (17) year old son Johnny Doe. While most respectively conceding his Parents’ belief

they are acting in Johnny Doe’s best interest, an impartial Guardian Ad Litem, considering the

Parents’ views and Johnny Doe’s wishes, might reach a different conclusion.

         The conflicting and adverse positions his Parents have taken relative to Johnny Doe’s

wishes and desires, is further evidenced in connection with Johnny Doe’s defamation claims.

Johnny Doe has alleged in this suit, brought by his Parents as his next friends, that Defendant

Blake Smith defamed Johnny Doe by orally stating that Johnny had “emotional problems,” was

“a problem child,” was “lying about the allegations,” and that Johnny Doe’s “family was

litigious.”43 Despite these allegations, there has been no evidence that Blake Smith ever divulged

the identity of Johnny Doe and/or his family. Publication is a necessary element of a defamation

claim. Incredibly, the uncontested evidence has established that Johnny Doe’s own Parents were

the ones who made Johnny Doe’s identity as the victim of the alleged abuse known to family




         43
              See Plaintiff’s Second Amended Petition, Paragraphs 38 and 43.


4845-9635-6387.1                                          10
friends, members of his community, and school administrators.44 As such, any injury to Johnny

Doe’s reputation (which is denied) resulted from the actions of his Parents – the same people

representing Johnny Doe as his next friends in this litigation!

         It is axiomatic that a public trial of this case will visit substantial and negative

consequences on Johnny Doe.               While his Parents claim they are not seeking damages for

themselves, the pursuit of this litigation has been conclusively shown, through the sworn

testimony of Mrs. Doe herself, to be driven by her own personal and emotional needs, which

have been shown to conflict with her son’s wishes and needs. As such, John Doe and Jane Doe

are not in the best position to impartially assess the true costs, benefits and potential negative

consequences to Johnny Doe in making decisions on whether to try this case to conclusion or

resolve it via settlement. While the evidence makes clear that Johnny Doe and his Parents have

different opinions with respect to the litigation, Johnny Doe is the only one without a voice, and

absent some protection being afforded by this Court via the appointment of a Guardian Ad

Litem, seventeen (17) year old Johnny Doe is at the mercy of his Parents and their interests

which conflict with his.

         Accordingly, the appointment of a Guardian Ad Litem to serve as an impartial

representative of and advisor to Johnny Doe, on the Court’s behalf, with respect to further

handling of this litigation is in the best interest of Johnny Doe, the business of the Court, and

justice, and is reasonable and appropriate in this case.

         Clearly, the appointment of a Guardian would not prejudice Johnny Doe. No conflicts or

potential conflicts between the interests of Johnny Doe and his Parents would be created by


         44
              See quotes from Deposition of Susan S.W. above.


4845-9635-6387.1                                         11
appointing a Guardian Ad Litem, and no adverse impact to Johnny Doe by having the assistance

of a Guardian Ad Litem would occur. Johnny Doe’s rights would be protected by a clearly

unbiased person able to set aside emotions, something understandably very difficult for a parent

to do in a case involving one’s own child. The Parents’ thoughts of revenge, punishment and

similar matters can negatively impact the Parents’ ability to impartially analyze relevant matters

pertinent to the litigation in the best interests of Johnny Doe. The Parents’ inability to think

impartially could subject Johnny Doe to a public trial with the attendant stress, anxiety and

potential emotional harm such publicity and public disclosure of his identity will cause just as he

is entering his senior year of high school.

         By analogy, Judges and counsel must voluntarily recuse themselves from matters

pursuant to the applicable code of ethics where the Judge or counsel cannot be completely

impartial. Both are ethically bound to recuse themselves in the best interest of the client to avoid

even the appearance of impropriety. Based on the record cited herein there is substantial

evidence of conflicts, or at minimum, appearances of conflicts between Parents and Johnny Doe

concerning the conduct of this litigation. A Guardian Ad Litem could help Johnny Doe evaluate

his options based on what is best for him personally, as opposed to the differing wishes of his

Parents, who regardless of how loving and supportive they no doubt are, can’t easily be impartial

in this matter.

         Defendants do not bring this motion to criticize Johnny Doe’s Parents. Johnny Doe’s

Parents are to be praised for their courage, tenacity and love for their child. Rather, this Motion

is brought on behalf of the minor Plaintiff, so that the concerns he has repeatedly raised with his

mental health care providers regarding his Parents’ actions which are adverse to his own

interests, can be addressed by a Guardian Ad Litem, before any further harm is done.

4845-9635-6387.1                                12
                                                IV.

         Therefore, Defendants would most respectfully show, based on the abundance of

evidence in the record, that it is in the best interest and for the protection of Johnny Doe, that a

Guardian Ad Litem be appointed by this Court for the purpose of providing full and adequate

representation of the interests of Johnny Doe through conclusion of this litigation, including

participation in any and all settlement discussions and attendant decision-making, and all

necessary monitoring and assisting in the litigation of this cause, acting at all times with the best

interest of Johnny Doe in mind, and reporting to the Court on same. Accordingly, Defendants

respectfully request that this Court appoint a Guardian Ad Litem for the purposes stated.

         WHEREFORE, PREMISES CONSIDERED, Defendants request that for the reasons

stated herein, a Guardian Ad Litem be appointed by this Honorable Court to represent the

interests of Johnny Doe, a minor, in all respects.

                                      Respectfully submitted,
                                      LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                      _/s/ Kent M. Adams____________________________
                                      KENT M. ADAMS
                                      State Bar Number 00869200
                                      Kent.adams@lewisbrisbois.com
                                      SARAH M. DAVIS
                                      State Bar Number 24031998
                                      Sarah.davis@lewisbrisbois.com
                                      KRISTIE E. JOHNSON
                                      State Bar Number 24038382
                                      Kristie.johnson@lewisbrisbois.com
                                      24 East Greenway Plaza, Suite 1400
                                      Houston, Texas 77046
                                      (713) 659-6767 Telephone
                                      (713) 759-6830 Facsimile
                                      ATTORNEYS FOR DEFENDANTS
                                      CAMP LAJUNTA 1928, LP, BLAKE SMITH,
                                      CLJ MANAGEMENT SYSTEMS, LLC AND
                                      CAMP LAJUNTA, INC.

4845-9635-6387.1                                 13
                             A NOTE CONCERNING EXHIBITS

         Exhibits referenced herein will be submitted to the Court Only, for In Camera review

only and will be subject to a Motion to Seal.


                             CERTIFICATE OF CONFERENCE

         I HEREBY CERTIFY that the subject of this motion has been discussed with Plaintiffs’

counsel to determine if the Motion can be filed as agreed. Plaintiffs oppose the filing of this

motion.


                                          _/s/ Kent M. Adams____________________________
                                          KENT M. ADAMS



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing Motion to
Appoint Guardian Ad Litem has been served on the following by electronic service on this
7th day of May, 2015.

         Rusty Hardin & Associates, LLP
         Rusty Hardin
         Andy Drumheller
         Robert P. Wynne
         5 Houston Center
         1401 McKinney, Suite 2250
         Houston, Texas 77010



                                          _/s/ Kent M. Adams____________________________
                                          KENT M. ADAMS




4845-9635-6387.1                                14
                                   CAUSE NO. 2012 - 31192


JOHNNY DOE, PLAINTIFF by and                    § IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                   §
and JANE DOE                                    §
      Plaintiff,                                §
                                                §
V.                                              § HARRIS COUNTY, TEXAS
                                                §
CAMP LAJUNTA 1928, LP., and                     §
BLAKE SMITH                                     §
Defendants.                                      § 333rd JUDICIAL DISTRICT


                      ORDER APPOINTING GUARDIAN AD LITEM

         On this day, the Court considered the Motion to Appoint Guardian Ad Litem filed by

Defendants Camp LaJunta 1928, LP, Blake Smith, Camp LaJunta, Inc. and CLJ Management

Systems, L.L.C., the response, and the arguments of Counsel, and has found the motion to be

meritorious. Accordingly, it is

         ORDERED that the Motion to Appoint Guardian Ad Litem be and hereby is,

GRANTED; it is further

         ORDERED that __________________________, be and hereby is appointed as

Guardian Ad Litem to represent the interests of Johnny Doe, a minor Plaintiff herein. It is further

ordered that the Guardian Ad Litem will be paid a fee of $ ______, [or an hourly rate of $ ____],

plus reasonable expenses, to be assessed equally between Plaintiffs as a single group, and the

Defendants as a single group.

         SIGNED this _____ day of ______________________, 2015.



                                         _____________________________________
                                         JUDGE PRESIDING

4845-9635-6387.1                                15
Approved as to Form and Entry Requested:

LEWIS BRISBOIS BISGAARD & SMITH, LP

_/s/ Kent M. Adams____________________________
KENT M. ADAMS
State Bar Number 00869200
Kent.adams@lewisbrisbois.com
SARAH M. DAVIS
State Bar Number 24031998
Sarah.davis@lewisbrisbois.com
KRISTIE E. JOHNSON
State Bar Number 24038382
Kristie.johnson@lewisbrisbois.com
24 East Greenway Plaza, Suite 1400
Houston, Texas 77046
(713) 659-6767 Telephone
(713) 759-6830 Facsimile

ATTORNEYS FOR DEFENDANTS
CAMP LAJUNTA 1928, LP, BLAKE SMITH,
CLJ MANAGEMENT SYSTEMS, LLC, AND
CAMP LAJUNTA, INC.




4845-9635-6387.1                           16
TAB B
                                    CAUSE NO. 2012 - 31192

JOHNNY DOE, PLAINTIFF by and                          §     IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                         §
and JANE DOE                                          §
      Plaintiff,                                      §
                                                      §
V.                                                    §     HARRIS COUNTY, TEXAS
                                                      §
CAMP LA JUNTA 1928, LP. and                           §
BLAKE SMITH                                           §
    Defendants.                                       §     333rd JUDICIAL DISTRICT


     DEFENDANTS CAMP LAJUNTA, INC., CLJ MANAGEMENT SYSTEMS, L.L.C.,
                CAMP LAJUNTA 1928, L.P. AND BLAKE SMITH’S
         JOINT MOTION TO TRANSFER VENUE, AND SUBJECT THERETO
                 ORIGINAL ANSWERS, SPECIAL EXCEPTIONS
      AND COUNTERCLAIMS TO PLAINTIFF’S SECOND AMENDED PETITION
                    WITH REQUESTS FOR DISCLOSURE

         COME NOW Defendants CAMP LAJUNTA, INC., CLJ MANAGEMENT SYSTEMS,

L.L.C., CAMP LAJUNTA 1928, L.P. and BLAKE SMITH (collectively “Defendants”) and file

this their Motions to Transfer Venue and Subject Thereto Original Answers, Special Exceptions

and Counterclaims with Requests for Disclosure to Plaintiff’s Second Amended Petition, and in

support thereof would respectfully show as follows:

                                                I.

                              MOTION TO TRANSFER VENUE

         Plaintiffs have asserted that venue is proper in Harris County under Texas Civil Practice

& Remedies Code §15.017 due to a defamation claim alleged against the Defendants.

Defendants submit that the defamation claim has no basis in law or in fact and is simply asserted

in an effort to inappropriately fix venue in Harris County under the mandatory venue provision

of §15.017.




4839-5553-3084.1                                 1
         Pursuant to Texas Rule of Civil Procedure 87(3)(a), Defendants specifically deny the

alleged facts underpinning the Plaintiffs’ defamation claim and any other allegations that venue

is proper in Harris County. Defendants specifically deny that they “published statements through

oral and written communications with third parties asserting as fact that Johnny Doe was

emotionally troubled and lied about the sexual abuse he suffered at Camp LaJunta” as alleged in

Paragraph 43, on page 11 of Plaintiffs’ Second Amended Petition. Defendants also specifically

deny that “all or part of the cause of action accrued” in Harris County, as alleged on page 2 of

Plaintiffs’ Second Amended Petition. Defendants Camp LaJunta 1928 L.P., and Blake Smith

may have “agents and/or representatives who conducted business in Harris County, Texas” as

alleged on page 2 of Plaintiffs’ Second Amended Petition, but none of the “business” is in any

way related to Plaintiffs’ allegations in this case. Defendants Camp LaJunta, Inc. and CLJ

Management Systems, L.L.C., specifically deny that any of its employees have conducted

business in Harris County, Texas. In addition, Plaintiffs John Doe and Jane Doe have abandoned

any individual claims they previously asserted, arising out of alleged libel, slander or defamation.

         Because there is no basis in law or in fact to support Plaintiffs’ defamation claim,

Defendants assert that the mandatory venue provided by Texas Civil Practice and Remedies

Code §15.017 is inapplicable and does not control in this case. Without application of Texas

Civil Practice and Remedies Code §15.017, or any other mandatory venue provision, the general

venue rule applies. Under Texas Civil Practice & Remedies Code §15.002, all lawsuits shall be

brought:

         (1)       In the county in which all or a substantial part of the events or omissions giving
                   rise to the claim occurred;

         (2)       In the county of defendant’s residence at the time the cause of action accrued if
                   defendant is a natural person;



4839-5553-3084.1                                     2
         (3)       In the county of the defendant’s principal office in this state, if the defendant is
                   not a natural person; or

         (4)       If Subdivisions (1), (2) and (3) do not apply, in the county in which the plaintiff
                   resided at the time of the accrual of the cause of action.

Tex. Civ. Prac. & Rem. Code §15.002(a). In this case, subdivisions (1), (2) and (3) all mandate

that Kerr County is the proper venue for this lawsuit. Defendant Camp LaJunta, Inc. is a Texas

corporation with its principal office in Kerr County. Defendant CLJ Management Systems,

L.L.C. is a Texas Limited Liability Company with its principal office in Kerr County. Further,

contrary to Plaintiffs’ assertion, the alleged events giving rise to this lawsuit all occurred at

Camp LaJunta in Kerr County. The fact that Defendant CLJ Management Systems, L.L.C. has

one or more representatives that may occasionally conduct unrelated business in Harris County is

irrelevant to a determination of proper venue. Defendant Blake Smith’s residence is in Kerr

County. Defendant Camp LaJunta 1928, L.P. is a Texas limited partnership with its principal

office in Kerr County. Further, contrary to Plaintiffs’ assertion, the alleged events giving rise to

this lawsuit all occurred at Camp LaJunta in Kerr County. The fact that Defendants have one or

more representatives that may occasionally conduct unrelated business in Harris County is

irrelevant to a determination of proper venue. Only events or omissions “giving rise to the

claim” are properly considered in a venue analysis as specified by Texas Civil Practice and

Remedies Code §15.002(a)(1). See Moveforfree.com, Inc. v. David Hetrick, Inc., 288 S.W.3d
539, 542 (Tex. App. – Houston [14th Dist.] 2009, no pet.)(“In assessing venue under section

15.002(a)(1), we analyze whether the evidence shows that the actions or omissions at issue are

materially connected to the cause of action.”). Thus, under subdivisions (1), (2) and (3) of the

general venue rule, venue is proper in Kerr County only.




4839-5553-3084.1                                      3
         Therefore, Defendants’ request that the Court grant their Motion to Transfer Venue and

transfer this case to the proper county of suit, Kerr County, Texas.

                                                    II.

                             ORIGINAL ANSWER SUBJECT TO
                        DEFENDANTS’ MOTION TO TRANSFER VENUE

         Subject to their Motion to Transfer Venue, Defendants file this, their Original Answer to

Plaintiff’s Second Amended Petition, and in support thereof, would respectfully show as follows:

                                      A. GENERAL DENIAL

         Defendants deny each and every, all and singular, the allegations contained in Plaintiffs’

Second Amended Petition and to all supplemental and/or amended pleadings thereto, and

demand strict proof in accordance with the Texas Rules of Civil Procedure.

                                  B. AFFIRMATIVE DEFENSES

         Further, Defendants assert the following affirmative defenses:

         1.        Pleading affirmatively, Defendant Camp LaJunta, Inc. would show that it is not

liable in the capacity in which it has been sued.

         2.        Pleading affirmatively, Defendants would show that Plaintiffs’ claims are barred

because they were not brought within the applicable statute of limitations.

         3.        Pleading affirmatively, Defendants would show that any individual claims of John

Doe and Jane Doe, have been dismissed by Plaintiffs, therefore, neither John Doe nor Jane Doe

are entitled to any individual recovery on their own behalf.

         4.        Pleading affirmatively, Defendants would show that Plaintiffs’ damages, if any,

were the result of the criminal acts and intentional torts of Matthew Bovee, which were

deviations from the performance of his duties and for Bovee’s own purposes. The alleged acts




4839-5553-3084.1                                    4
by Bovee were not in furtherance of Defendants’ business, were not within the scope of his

employment, and were not for the accomplishment of any object for which Bovee was hired.

         5.        Pleading affirmatively, Defendants would show that the sole cause, or in the

alternative a proximate cause, of Plaintiffs’ damages, if any, were the criminal acts and

intentional torts of Matthew Bovee, for which these Defendants are not and cannot be held liable.

         6.        Pleading affirmatively, Defendants would show the criminal acts and intentional

torts of Matthew Bovee which are complained of by Plaintiffs were not known or reasonably

knowable by Defendants prior to or at the time of the alleged events. Thus, such risk of harm

was not reasonably foreseeable by Defendants who therefore had no legal duty to the Plaintiffs

arising out of the criminal acts and intentional torts of Matthew Bovee, and therefore Defendants

should not be held liable for Plaintiffs’ damages, if any.

         7.        Pleading affirmatively, Defendants would show that the negligent acts and

omissions complained of by Plaintiffs were not the proximate cause of the injuries complained of

by Plaintiffs.

         8.        Pleading affirmatively, Defendants would show that damages incurred by

Plaintiffs, if any, occurred as a result of several events and factors, including, but not limited to,

pre-existing medical and psychological conditions, the actions of John Doe and Jane Doe, and

the actions of others, each of which were completely unrelated to any acts or omissions on the

part of these Defendants.

         9.        Pleading affirmatively, Defendants would show that any statements made by

these Defendants concerning the Plaintiffs were true and/or would meet the “substantial truth”

test as provided by law.




4839-5553-3084.1                                  5
         10.       Pleading affirmatively, Defendants would show that no statements made by these

Defendants related to the subject incident or ensuing criminal investigation identified the

Plaintiffs by name.

         11.       Pleading affirmatively, Defendants would show that no acts or omissions

performed by these Defendants were performed with malice and/or gross negligence.

         12.       Pleading affirmatively, Defendants would show that no false statements were

made by these Defendants, and/or that Plaintiffs did not suffer any damages as a result of their

reliance upon any statements made by these Defendants.

         13.       Pleading affirmatively, Defendants would show that Plaintiffs are not included in

the class of persons any statute was designed to protect in order to support a negligence per se

claim, and no these Defendants have not engaged in any activity which could constitute

negligence per se.

         14.       Pleading affirmatively, Defendants would show that Plaintiffs did not authorize or

ratify any act of Matthew Bovee relative to the incident in question and or the alleged injuries

sustained by Plaintiff’s.

         15.       Pleading affirmatively, Defendants would show that any award of medical and/or

health care expenses must be limited to the amount actually paid or incurred by or on behalf of

the Plaintiffs in accordance with Texas Civil Practice and Remedies Code §41.0105.

         16.       Pleading affirmatively, Defendants would show that they are entitled to reduction

in the amount for which they may ultimately be held responsible based on the jury’s findings

with respect to the proportion of responsibility assigned to others who caused or contributed to

cause to Plaintiffs injury, if any, including but not limited to any party, counter-defendant, co-

defendant, settling party, and any designated responsible third party, commensurate with



4839-5553-3084.1                                   6
Sections 32 and 33 of the Texas Civil Practice & Remedies Code. At this time counter

defendants include John Doe and Jane Doe. Designated responsible third parties include

Matthew Bovee.

         17.       Pleading affirmatively, Defendants assert the provisions of Texas Civil Practice

and Remedies Code §33.013.

         18.       Pleading affirmatively, Defendants would show that pursuant to Texas Civil

Practice & Remedies Code §41.005(c), exemplary damages may not be awarded against

Defendants because the harm about which Plaintiffs complain arose from the criminal acts of

former employee Matthew Bovee. The actions of former employee Matthew Bovee were (1) not

authorized by these Defendants; (2) were not the result of these Defendants acting with malice in

employing or retaining Matthew Bovee; (3) were not related to any employment of Matthew

Bovee in a managerial capacity nor were his criminal actions within the scope of his

employment; and (4) neither Defendants, nor any manager working on behalf of Defendants,

ratified or approved the criminal conduct of Matthew Bovee.

         19.       Pleading affirmatively, Defendants would show that any damages awarded

against Defendants are limited by Texas Civil Practice and Remedies Code Chapter 41 and

subject to the substantive and procedural safeguards set forth in that chapter. Such damages are

further limited by the Due Course of Law Clause of the Texas Constitution, and are subject to the

substantive and procedural safeguards applicable under such constitutional provisions.

         20.       Pleading affirmatively, Defendants would show that Plaintiffs are not entitled to

an award of exemplary damages and that the assessment of exemplary damages against these

Defendants would be unconstitutional under Article 16 of the Constitution of the State of Texas,

Section 26 and pursuant to General Chem. Corp. v. De La Lastra, 852 S.W.2d 916, 923 (Tex.



4839-5553-3084.1                                   7
1993). In the alternative, any award of exemplary damages should be limited pursuant to the

applicable provisions of the Texas Civil Practice and Remedies Code.

         21.       Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiffs are hereby placed on

notice that any documents produced by Plaintiffs, Defendants, or any other party to this

litigation, may be used during pretrial hearings and at trial.

         22.       Defendants respectfully reserve the right to amend, subject to their Motion to

Transfer Venue, this Answer to Plaintiffs’ Petitions as Defendants’ investigation and discovery

in this case permit, as is their right and privilege under the Texas Rules of Civil Procedure and

the laws of the State of Texas.

                                                  III.

                            SPECIAL EXCEPTIONS SUBJECT TO
                        DEFENDANTS’ MOTION TO TRANSFER VENUE

         In addition, subject to their Motion to Transfer Venue, Defendants file these Special

Exceptions to Plaintiffs’ Second Amended Petition pursuant to Texas Rules of Civil Procedure

90 and 91, as follows:

         1.        Defendants specially except and object to Plaintiffs’ failure to separately number

each paragraph in the Original Petition in violation of Rule 50 of the Texas Rules of Civil

Procedure. Defendants pray that Plaintiffs be required to replead to comply with Rule 50.

         2.        Defendants specially except and object to the allegations made by Plaintiffs in

Paragraphs 42 through 46, on page 11 of Plaintiffs’ Second Amended Petition because Plaintiffs

fail to state which Defendant(s) allegedly made defamatory statements; the specific defamatory

statements made by Defendant(s); and, Plaintiffs fail to state to whom Defendants made any

allegedly defamatory statements. Moreover, Plaintiffs fail to state how Plaintiff Johnny Doe, the

only Plaintiff with claims based on alleged defamation, suffered pecuniary injury as a result of


4839-5553-3084.1                                   8
the alleged defamatory statements. Plaintiffs’ failure to properly plead the facts underlying the

defamation claim deprives Defendants of a reasonable opportunity to prepare their defense and

as such is contrary to the Texas Rules of Civil Procedure. Defendants pray that Plaintiffs’ claims

in Paragraphs 42 through 46 be stricken or in the alternative that Plaintiffs be required to replead

with greater specificity.

         3.        Defendants specially except and object to the allegations in Paragraphs 57

through 62 on pages 14 and 15 of Plaintiffs’ Second Amended Petition regarding assertion of

misrepresentations of fact because Plaintiffs fail to set forth any specific misrepresentations of

any specific facts, by any specific Defendant. Moreover, Plaintiffs failed to state how those

alleged misrepresentations of fact were relied upon and by whom, and further how that reliance

resulted in what damage. Plaintiffs’ inadequate pleading deprives Defendants of a reasonable

opportunity to prepare their defense and as such is contrary to the Texas Rules of Civil

Procedure. Defendants pray that Plaintiffs’ claims in Paragraphs 57 through 62 be stricken or in

the alternative that Plaintiffs be required to replead with greater specificity.

         4.        Defendants specially except and object to the allegations in Paragraphs 63

through 65 on pages 15 and 16 of Plaintiffs’ Second Amended Petition regarding the “Duty of

Master to Control Conduct of Servant” as Plaintiff fail to allege any cause of action recognized

under the laws of the State of Texas. To the extent Plaintiffs allege Defendants owed a “duty of

a master to control the conduct of his servant” giving rise to a negligence cause of action, duty is

only one element of a negligence cause of action, and Plaintiffs have failed to allege facts

relative to each of the elements of a negligence claim. Plaintiffs have failed to plead facts

establishing a breach of a duty or alleged damages which proximately resulted from such breach.

Pleading improved on each element is necessary. Plaintiffs’ failure to properly plead the



4839-5553-3084.1                                   9
necessary elements and facts to support a valid cause of action deprives Defendants of a

reasonable opportunity to prepare their defense and as such is contrary to the Texas Rules of

Civil Procedure. Defendants pray that Plaintiffs’ claims in Paragraphs 63 through 65 be stricken

or in the alternative that Plaintiffs be required to replead with greater specificity.

         5.        Defendants specially except and object to the allegations in Paragraphs 66

through 68 on pages 16 and 17 of Plaintiffs’ Second Amended Petition, as Plaintiffs fail to allege

facts supporting each element of Plaintiff’s negligence per se claim. Plaintiffs failed to identify

which of Defendants’ employees or agents allegedly had cause to believe that a minor had been

or may have been abused or neglected as defined in the Texas Family Code. Plaintiffs failed to

allege how any of the Defendants’ employees or agents had reason to believe that a minor had

been abused or neglected. Plaintiffs failed to allege the abuse or neglect in question, as defined

in the Family Code. Plaintiffs’ failure to properly plead the facts underlying the assertion that

the acts or omissions of one or more of the Defendants constituted Negligence Per Se deprives

each Defendant of a reasonable opportunity to prepare a defense and as such is contrary to the

Texas Rules of Civil Procedure.         Defendants pray that Plaintiffs’ claims in Paragraphs 66

through 68 be stricken, or in the alternative that Plaintiffs be required to replead with greater

specificity.

         6.        Defendants specially except and object to the allegations in Paragraphs 69 and 70,

on page 17 of Plaintiffs’ Second Amended Petition regarding the alleged tort of assault by

infliction of bodily injury as Plaintiffs fail to allege facts supporting element of this cause of

action. Plaintiffs’ petition fails to identify which of the four Defendants allegedly committed the

tort, alleging generically that this was committed by “Defendants.” Plaintiffs fail to allege facts

upon which any Defendant is alleged to have acted intentionally, knowingly, or recklessly; nor



4839-5553-3084.1                                   10
has Plaintiff alleged how any Defendant made contact with Johnny Doe’s person which resulted

in bodily injury. Plaintiffs’ failure to properly plead the facts underlying the assertion that any of

the Defendants committed the tort of assault through infliction of bodily injury deprives the

appropriate Defendant(s) of a reasonable opportunity to prepare their defense and as such is

contrary to the Texas Rules of Civil Procedure. Defendants pray that Plaintiffs’ claims in

Paragraphs 69 and 70 be stricken or in the alternative that Plaintiffs be required to replead with

greater specificity.

         7.        Defendants specially except and object to the allegations in Paragraphs 80

through 81 on pages 18 and 19 wherein it is alleged that “other agents, employees, and

representatives are vice-principals of Camp LaJunta 1928, L.P.” Plaintiffs fail to identify who

the “other agents, employees and representatives” are who are alleged to be “vice-principals.”

Moreover, Defendants specially except and object to the statement that Blake Smith and “other

employees, agent, and representatives of Camp LaJunta 1928, L.P. committed a tort” as the

identity of the individuals is not provided and no facts are alleged with respect to the alleged tort

committed by any of these individuals. Plaintiffs merely allege categories of persons who may

be considered a vice-principal, but fail to allege any facts to establish under which category any

of the alleged individuals who are alleged to qualify as a vice-principal, fall. Plaintiffs’ failure to

properly allege facts supporting the assertion that certain individuals, representatives, employees

and agents are vice-principals of Camp LaJunta 1928, L.P., deprives Defendants of a reasonable

opportunity to prepare their defense, contrary to the Texas Rules of Civil Procedure. Defendants

pray that Plaintiffs’ claim in Paragraphs 80 through 81 be stricken or in the alternative that

Plaintiffs be required to replead with greater specificity.




4839-5553-3084.1                                  11
          8.       Defendants specially except and object to the allegations in Paragraphs 82

through 84, on pages 19 and 20, wherein it is alleged that the generic “Defendants” are liable for

acts and omissions for “Failure of Principal to Perform Non-Delegable Duty.” Defendants

specially except and object as the alleged “Failure of Principal to Perform Non-Delegable Duty,”

does not allege a recognized cause of action under Texas law. To the extent, Plaintiffs claim a

“non-delegable duty” doctrine forms the basis of an alleged “vice-principal” liability claim,

Plaintiffs’ fail to allege sufficient facts to afford Defendants an opportunity to prepare their

defenses. Plaintiffs fail to identify the “other employees” who were allegedly confided with

certain duties, or the facts in which those “other employees” allegedly failed to perform such

duties.     Plaintiffs’ failure to properly plead facts to establish the “legal doctrine” of non-

delegable duty and how that “legal doctrine” is alleged to create a cause of action recognized in

Texas and applicable in this case, fails to afford Defendants a reasonable opportunity to prepare

their defense and as such is contrary to the Texas Rules of Civil Procedure. Defendants pray that

Plaintiffs’ claim be stricken or in the alternative that Plaintiffs be required to replead Paragraphs

82 through 84 with greater specificity.

          9.       Defendants specially except and object to the allegations in Paragraphs 85

through 87 on page 20 of Plaintiffs’ Second Amended Petition regarding the “legal doctrine” of

“Use of Force” as Plaintiffs fail to set allege that cause of action recognized under Texas law.

Plaintiffs failed to plead how the intentional, unauthorized tortious acts of Bovee were

committed in connection with his employment. Plaintiffs failed to allege how those intentional

tortious acts were expected or foreseeable by Defendants in light of Bovee’s employment duties.

Plaintiffs’ failure to plead a recognized cause of action and set forth facts upon which the claim

is based deprives Defendants of a reasonable opportunity to prepare their defense and as such is



4839-5553-3084.1                                 12
contrary to the Texas Rules of Civil Procedure. Defendants pray that Plaintiffs’ claim be

stricken or in the alternative that Plaintiffs be required to replead Paragraphs 85 through 87 with

greater specificity.

         10.        Defendants specially except and object to Plaintiff’s allegation of unspecified

damages and request that Plaintiffs be required to replead to state the maximum amount of

damages sought.

         11.        Defendants specially except and object to Plaintiffs’ allegations on page 21,

Paragraph 89(n), and page 23, Paragraph XI, seeking attorney’s fees, because Plaintiffs do not

cite any statute or authority establishing any basis for recovery of attorneys’ fees in this

litigation. Defendants request that Plaintiffs be required to replead to specify the statutory basis

for this requested relief.

         12.        Defendants specially except and object to Plaintiffs’ allegations in Paragraphs 93

and 94, on page 22, wherein it is alleged that “other employees, agents and representatives of

Camp LaJunta 1928, L.P….were vice-principals of Camp LaJunta 1928, LP,” as Plaintiffs fail to

identify who the other agents, employees and representatives are who are alleged to be vice-

principals.        Moreover, Defendants specially except and object to the statement that these

unidentified “other employees, agents, and representatives” acts and omissions constitute direct

acts and omissions of Camp LaJunta 1928, L.P., as the petition fails to set out facts related to the

alleged acts and omissions of these individuals. Defendants’ further object as it is claimed that

these “other employees, agents, and representatives” acted with malice in causing harm to the

Plaintiffs, but the petition fails to identify the individuals allegedly involved or how they acted

with malice.         Plaintiffs’ failure to properly plead which unidentified individuals are vice-

principals or facts upon which they are alleged to have acted with malice, denies Defendants a



4839-5553-3084.1                                    13
reasonable opportunity to prepare their defense and as such these allegations are contrary to the

Texas Rules of Civil Procedure. Defendants pray that Plaintiffs’ claims in Paragraphs 93 and 94

be stricken or in the alternative that Plaintiffs be required to replead with greater specificity.

         13.       Defendants specially except and object to Plaintiffs’ allegations on pages 22 and

23, Paragraph 95, wherein it is alleged that Matthew Bovee is a vice-principal of Camp LaJunta

1928, L.P., as Plaintiffs’ petition fails to set forth the facts for each essential element of such a

claim. Plaintiffs failed to allege facts supporting their allegations that Matthew Bovee acted with

a specific intent to cause substantial injury to the minor, or acted in a manner which involved an

extreme degree of risk of harm to Johnny Doe for which Matthew Bovee would have been

aware, or facts to establish that Matthew Bovee proceeded with conscious indifference for the

rights, safety, and welfare of Johnny Doe.          Plaintiffs’ failure to properly plead the facts

underlying the assertion that there is no statutory cap on exemplary/punitive damages fails to

afford Defendants a reasonable opportunity to prepare their defense and as such this allegation is

contrary to the Texas Rules of Civil Procedure. Defendants pray that Plaintiffs’ claims in

Paragraph 95 be stricken or in the alternative that Plaintiffs be required to replead with greater

specificity.

         14.       Defendants specially except and object to Plaintiffs’ allegations in Paragraph 89,

wherein it is alleged that “Plaintiffs suffered serious personal injury and mental anguish and

trauma. Accordingly, Plaintiffs seeks (sic) the following damages…”               This Court ordered

Plaintiffs John Doe and Jane Doe to replead and delete any reference to any alleged personal

injuries or damages they are claiming for themselves, however in Paragraph 89, Plaintiffs John

Doe and Jane Doe are doing just that. Plaintiffs John Doe and Jane Doe therefore ought to be




4839-5553-3084.1                                   14
ordered to replete and delete references to any Plaintiff alleging damages other than Johnny Doe,

or in the alternative, Paragraph 89 should be stricken.

                                                 IV.

                     COUNTERCLAIM AND REQUEST FOR DISCLOSURE

         1.        Defendants/Counterclaim Plaintiffs in the above-captioned litigation file these

Counterclaims pursuant to Texas Rule of Civil Procedure 97(b) and Texas Civil Practice and

Remedies Code Section 33.003, and in support thereof, would respectfully show the Court, as

follows:

                                                  A.

                                     PARTIES AND SERVICE

         2.        Plaintiff/Counterclaim Defendant John Doe, an individual who resides in Harris

County, has appeared in this case and is being served via counsel of record.

         3.        Plaintiff/Counterclaim Defendant Jane Doe, an individual who resides in Harris

County, has appeared in this case and is being served via counsel of record.

         4.        Defendants/Counterclaim Plaintiffs Camp LaJunta, Inc., CLJ Management

Systems, L.L.C., Camp LaJunta 1928, L.P. have appeared in this case and are before the Court.

         5.        Defendant/Counterclaim Plaintiff Blake Smith has appeared in this case and is

before the Court.

                                                  B.

                                    FACTUAL BACKGROUND

         6.        In May 2010, the minor Plaintiff Johnny Doe made an “outcry” to his treating

mental health professional alleging that he had been sexually assaulted by Matthew Bovee, a

former Camp Counselor, when he attended Camp LaJunta (“Camp”) ten months earlier in July



4839-5553-3084.1                                  15
2009. This outcry was reported by Plaintiffs to the Kerr County Sheriff’s Office and a criminal

investigation ensued.       The Camp first learned of the alleged assault nearly a year after it

allegedly occurred, in response to requests from the Kerr County Sheriff apartment for records

concerning Matthew Bovee. The Camp, in coordination with the Sheriff’s Office, sent letters to

all of its “Camp families” notifying them of the allegations, and asking that any parent with

information regarding Matthew Bovee contact the Investigating Officers with the Kerr County

Sheriff’s Office, or if they were uncomfortable with contacting the officers directly, advise the

Camp so that the Camp could relay the information to the authorities. This letter resulted in

various parents contacting the Camp to ask for more details and/or information. In response to

the various inquiries received, the Defendants/Counterclaim Plaintiffs, at no time, made any

defamatory, libelous or slanderous statements concerning the minor Johnny Doe or his family.

Moreover, at no time, did these Defendants/Counterclaim Plaintiffs divulge the identity of

Johnny Doe or his family.

          7.       While these Defendants/Counterclaim Plaintiffs have made, and continue to

make, every effort to protect the identity of the camper/family, Johnny Doe’s parents, Jane Doe

and John Doe, shortly after the “outcry,” began advising family friends, school administrators,

and members of the minor’s school community of Johnny Doe’s and his association with the

incident.

          8.       Despite the fact that it was Plaintiffs, not any Defendant, who made public the

identity of Johnny Doe, the Plaintiffs have asserted claims for defamation, libel and/or slander

against        these   Defendants,   and   continue    to   maintain   that   cause   of   action.

Defendants/Counterclaim Plaintiffs deny they made any defamatory, libelous or slanderous




4839-5553-3084.1                                  16
statement regarding Johnny Doe and/or his family, and further deny that they revealed the

identity of Johnny Doe.

         9.        Should any Plaintiff herein prevail on a cause of action for defamation, libel

and/or slander against any Defendant herein, such Defendants/Counterclaim Plaintiffs’ acts

and/or omissions should be compared with the acts and/or omissions of Mr. John Doe and Mrs.

Jane Doe for the purpose of determining percentages of comparative responsibility pursuant to

the provisions of Texas Civil Practices and Remedies Code Sec. 33.003(a).

                                                   C.

                             COUNTER CLAIM CAUSES OF ACTION

         10.       The allegations set forth above are incorporated into this section as if set forth

fully herein.

         11.       Pleading now in the alternative, should such be necessary, and while continuing to

assert they are not liable to the minor Plaintiff Johnny Doe for defamation, libel and/or slander,

or any related cause, Defendants/Counterclaim Plaintiffs by way of counterclaim against

Plaintiff/Counterclaim Defendant Jane Doe and Plaintiff/Counterclaim Defendant John Doe,

assert the application of the determination of percentages of responsibility provision of the Texas

Civil Practice and Remedies Code Section 33.003, and would request that this Court instruct the

jury to determine the percentage of comparative responsibility of Plaintiff/Counterclaim

Defendant Mrs. Jane Doe and Plaintiff/Counterclaim Defendant Mr. John Doe with that, if any,

of the Defendants/Counterclaim Plaintiffs in connection with causing or contributing to cause

any damages to the minor Plaintiff Johnny Doe by way of defamation, libel, and/or slander, or

any related cause of harm for which recovery of damages is sought.




4839-5553-3084.1                                   17
         12.       REQUEST FOR DISCLOSURE: Pursuant to TRCP Rule 194, Plaintiffs are

requested to disclose, within 30 days of service of this request, the information or material

described in TRCP Rule 194.2 (c), (e), (g), (i), (j), (k) and (l).

                                                   V.

                                          JURY REQUEST

         On information and belief Plaintiffs allege that the value of their claims exceeds the

amount required for trial by jury. The value of Defendants’ Counter Claims likewise exceeds the

amount required for trial by jury. Defendants desire and are entitled to trial by jury on all issues.

                                                  VI.

         WHEREFORE, PREMISES CONSIDERED Defendants CAMP LAJUNTA, INC.,

CLJ MANAGEMENT SYSTEMS, INC., CAMP LAJUNTA 1928, LP AND BLAKE SMITH

respectfully request the following:

         1.        Following a hearing, the Court grant Defendants’ Motion to Transfer Venue and

transfer the case to Kerr County, Texas;

         2.        Following trial, judgment be rendered for Defendants that Plaintiffs take nothing

from Defendants in connection with the lawsuit;

         3.        That the Court grant Defendants’ Special Exceptions to Plaintiffs’ Second

Amended Petition and that Plaintiffs be Ordered to file an amended petition complying with

Defendants’ Special Exceptions within ten (10) days of the Court’s Order; and,

         4.        That the jury be instructed to compare and apportion percentages of responsibility

with respect to claims of defamation, libel and/or slander, between Plaintiff/Counterclaim

Defendants John Doe and Jane Doe and Defendants/Counterclaim Plaintiffs; and,




4839-5553-3084.1                                   18
         5.        That Defendants be awarded such other and further relief, both legal and

equitable, to which they may show themselves justly entitled.




                                      Respectfully submitted,

                                      LEWIS BRISBOIS BISGAARD & SMITH LLP

                                      /s/ Kent M. Adams

                                      KENT M. ADAMS
                                      Texas Bar No. 00869200
                                      kent.adams@lewisbrisbois.com
                                      SARAH M. DAVIS
                                      Texas Bar No. 24031998
                                      sarah.davis@lewisbrisbois.com
                                      KRISTIE E. JOHNSON
                                      Texas Bar No. 24038382
                                      kristie.johnson@lewisbrisbois.com
                                      Weslayan Tower, Suite 1400
                                      24 East Greenway Plaza
                                      Houston, Texas 77046
                                      (713) 659-6767 Telephone
                                      (713) 759-6830 Facsimile

                                      ATTORNEYS FOR DEFENDANTS
                                      CAMP LAJUNTA, INC.,
                                      CLJ MANAGEMENT SYSTEMS, INC.,
                                      CAMP LAJUNTA 1928, L.P. AND
                                      BLAKE SMITH




4839-5553-3084.1                               19
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Pleading was
forwarded by facsimile on this 23rd day of July, 2014, to:

         Rusty Hardin & Associates, LLP                        Via E-Service
         Rusty Hardin
         Andy Drumheller
         Robert P. Wynne
         5 Houston Center
         1401 McKinney, Suite 2250
         Houston, Texas 77010

                                          /s/ Kent M. Adams
                                          ______________________________________
                                          KENT M. ADAMS




4839-5553-3084.1                            20
TAB C
                                                                                                                    5/18/2015 4:36:30 PM
                                                                                               Chris Daniel - District Clerk Harris County
                                                                                                                  Envelope No. 5329321
                                                                                                              By: BERNADETTE LYNCH
                                                                                                            Filed: 5/18/2015 4:36:30 PM

                                          CAUSE NO. 2012 - 31192

JOHNNY DOE, PLAINTIFF by and                              §             IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                             §
and JANE DOE                                              §
      Plaintiff,                                          §
                                                          §
V.                                                        §             HARRIS COUNTY, TEXAS
                                                          §
CAMP LAJUNTA 1928, LP., and                               §
BLAKE SMITH                                               §
    Defendants.                                           §             333rd JUDICIAL DISTRICT


                            DEFENDANTS’ MOTION FOR LEAVE
                        TO DESIGNATE RESPONSIBLE THIRD PARTIES

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendants Camp LaJunta 1928 L.P., Blake Smith, Camp LaJunta, Inc., and CLJ

Management Systems, L.L.C. (hereinafter collectively sometimes referred to as “Defendants”)

file this Motion for Leave to Designate John Doe and Jane Doe as Responsible Third Parties and

respectfully show the following:

                                            I. INTRODUCTION1

         This suit for alleged damages is brought by John Doe and Jane Doe (sometimes hereafter

“the Parents”), as next friends of Johnny Doe, their seventeen (17) year old son. Plaintiff alleges

he was sexually molested by a former employee of one of the Defendants while attending

summer camp in 2009. Plaintiff also asserts defamation claims against the Defendants, based

upon alleged oral and written defamatory statements. Discovery, however, has revealed

overwhelming and uncontroverted evidence demonstrating that his own Parents were the
         1
            Because Plaintiffs brought this action as a “John Doe” proceeding to protect the identity of the Minor
Plaintiff, and due to the sensitive and confidential nature of the evidence, and in light of the Agreed Protective
Order, the exhibits which support this motion will not be filed with the motion but will be submitted to the Court for
in camera inspection, and will be made the subject of a Motion to Seal.


4845-9635-6387.1                                          1
producing and/or contributory cause of his alleged defamation damages as it was they who made

his identity known.

         This case is preferentially set for trial on August 3, 2015. Accordingly, Defendants’

motion is being filed on or before 60 days prior to trial. Tex.Civ.P.Rem.Code §33.004(a).

                   II. GROUNDS FOR DESIGNATING JOHN DOE AND JANE DOE
                              AS RESPONSIBLE THIRD PARTIES

         There is ample testimony that it was, in reality, Johnny Doe’s Parents who divulged to

family, friends, and school officials that their son was the child involved in the camp abuse

incident in question, not Defendants. Specifically, John Doe has testified in this case that in

2012, he told their friends the “Jones” that Johnny Doe was the child involved in the camp abuse

incident in question.2 Other witnesses have corroborated this startling admission. Another family

friend, S.A.3, testified that after receipt of the letter issued by the Camp notifying the parents of

all campers of the incident which had been reported, but without identifying the child involved,

S.A. discussed the matter with Mr. “Jones”, wherein S.A. speculated on the child involved.4

Shortly after the discussion between S.A. and Mr. “Jones”, John Doe contacted S.A. and

revealed to him that Johnny Doe was the child involved.5

         Moreover, S.W.6, who was Johnny Doe’s principal at H.S.7 Middle School, has testified

that prior to Johnny starting the 6th grade at H.S. in 2010,8 John Doe and Jane Doe met with her


         2
             John Doe’s Deposition, P 83, L. 1 – P. 84, L24.
         3
             “S.A.” is being used due to the confidential nature of the proceedings and protective order in place.
         4
             S.A. Deposition, P. 49, L 23 – P. 51, L. 8
         5
             Id.
         6
             “S.W.” is used due to the confidential nature of the proceedings and protective order.
         7
             “H.S.” is used due to the confidential nature of the proceedings and protective order.

4845-9635-6387.1                                            2
and advised her of Johnny’s “issues.”9 The people “in the community” at H.S. were unaware of

Johnny Doe’s [abuse history], prior to his enrolling at H.S.10 S.W., with the permission of the

Parents, then notified certain teachers about Johnny Doe’s “special circumstances.”11

         Moreover, Johnny Doe expressed considerable frustration to his mental health care

practioners concerning how much of his personal business, including his history of abuse at

summer camp, his mother Jane Doe had shared with other people, without Johnny Doe’s

permission.12 Johnny Doe’s mother’s sharing of his private information with others caused him

agitation and stress.13 His mental health provide Dr. Mooney tried to work through the problems

between Johnny Doe and his Mom caused by her sharing his personal information with others

without his permission.14 In an October 18, 2012 progress note, in another significant admission,

Johnny Doe’s mother validated Johnny’s concerns about her revealing his private information

without his permission, and said she would “try to be more mindful of this in the future.”15

         Additionally, despite an Agreed Protective Order of August, 2012, entered by Judge

Halbach prohibiting parties and their attorneys from disclosing confidential information

regarding the case, Jane Doe agreed to be interviewed for a February 20, 2014 article in the




         8
             S.W. Deposition, P. 10, L. 3 - 6
         9
             S.W. Deposition, P. 12, L. 4 – P. 13, L. 6
         10
              S.W. Deposition, P. 13, L. 23 – P. 14, L. 6
         11
              S.W. Deposition, P. 16, L. 5 – P. 18, L. 3
         12
              Mooney Deposition, P. 18, L. 12-19
         13
              Mooney Deposition, P. 19, L. 9-17
         14
              Mooney Deposition, P. 20, L. 1-12
         15
              Mooney Deposition, P. 20, L. 22-25; P. 21, L 1-11


4845-9635-6387.1                                            3
Houston Press newspaper concerning Johnny Doe’s abuse, providing the reporter with

documents regarding Johnny Doe which revealed his identity.16

         One of the essential elements of a defamation cause of action is that the defamatory

statement identify the plaintiff. Huckabee v. Time Warner Entm’t Co., 19 S.W.3d 413, 429 (Tex.

2000); Newspapers, Inc. v. Mathews, 339 S.W.2d 890,893 (Tex. 196); Kaufman v. Islamic Soc’y,

291 S.W,3d 130, 144 (Tex. App. – Forth Worth 2009, pet. denied). Yet, there has been no

allegation in this case that any statement, by any Defendant, specifically identified the Plaintiff.

Yet, there is ample evidence that it was John Doe and Jane Doe who actually identified the

Plaintiff. As such, there acts should be considered by the jury for purposes of the defamation

claim. In other words, but for the actions of his Parents, the identity of Johnny Doe would not

have been made known to family, friends, and people in Johnny Doe’s school community.

Accordingly, John Doe and Jane Doe are each responsible third parties whose acts caused or

contributed to the damages Plaintiff claims by way of the alleged defamation.

                   III. OVERVIEW OF LAW ON RESPONSIBLE THIRD PARTY

         The term “responsible third party” means “any person who is alleged to have caused or

contributed to causing in any way the harm for which recovery of damages is sought, whether by

negligent act or omission, by any defective or unreasonably dangerous product, by other conduct

or activity that violates an applicable legal standard, or by any combination of these.” See TEX.

CIV. PRAC. & REM. CODE § 33.011(6) (“the Act”) (emphasis added). Any one or more of the

aforementioned acts or omissions of John Doe and/or Jane Doe “is alleged to have caused or




         16
              Houston Press Article.


4845-9635-6387.1                                 4
contributed to causing in any way the harm for which recovery of damages is sought…” Id. at §

33.011(6).

         The Act permits a defendant to designate a person as a responsible third party by filing a

motion for leave to designate at least 60 days before the trial date. Id. at § 33.004(a). This

motion is being filed more than 60 days before the trial date. The Court “shall grant leave” to

designate a responsible third party unless plaintiff files an objection on or before the 15th day

before the motion is served. Id. at § 33.004(f). Even if an objection is timely filed, the Court

“shall grant leave” to designate a responsible third party unless plaintiff establishes (1) the

defendant did not plead sufficient facts concerning the alleged responsibility of the putative

responsible third party, and (2) after having been granted leave to re-plead, the defendant failed

to plead sufficient facts. Id. at § 33.004(g). Defendants have pled sufficient facts concerning the

alleged responsibility of John Doe and Jane Doe in identifying their son and causing or

contributing “in any way” the injuries Plaintiff claims as a result of the alleged defamatory

statements.

         The right to designate a responsible third party is statutory and does not require

Defendants to join the responsible third parties to the suit. The granting of Defendants’ motion

or a finding of fault against John Doe and/or Jane Doe does not by itself impose liability on the

responsible third party. Id. at § 33.004(i). Therefore, it matters not whether the responsible third

party is a subscribing employer, governmental entity or anyone against whom Plaintiff has no

claim. Galbraith Eng’g Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 868-69 (Tex. 2009)

(“Thus, a defendant may designate a responsible third party even though that party possesses a

defense to liability, or cannot be formally joined as a defendant, or both.”).



4845-9635-6387.1                                  5
         By granting this motion, John Doe and Jane Doe are each designated as a responsible

third party without further action by the Court or any other party. Id. at § 33.004(h). The jury,

therefore, is permitted to determine the percentage of responsibility, stated in whole numbers,

with respect to Plaintiff, Defendants, Matthew Bovee17, John Doe, and Jane Doe. Id. at §

33.003(b).

         WHEREFORE, Defendants, Camp LaJunta 1928 L.P., Blake Smith, Camp LaJunta, Inc.,

and CLJ Management Systems, L.L.C. respectfully request that the Court grant their Motion for

Leave to Designate John Doe and Jane Doe as a Responsible Third Party and award Defendants

all other and further relief, at law or in equity, to which they may show themselves justly

entitled.

                                               Respectfully submitted,
                                               LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                               _/s/ Kent M. Adams____________________________
                                               KENT M. ADAMS
                                               State Bar Number 00869200
                                               Kent.adams@lewisbrisbois.com
                                               SARAH M. DAVIS
                                               State Bar Number 24031998
                                               Sarah.davis@lewisbrisbois.com
                                               KRISTIE E. JOHNSON
                                               State Bar Number 24038382
                                               Kristie.johnson@lewisbrisbois.com
                                               24 East Greenway Plaza, Suite 1400
                                               Houston, Texas 77046
                                               (713) 659-6767 Telephone
                                               (713) 759-6830 Facsimile

                                               ATTORNEYS FOR DEFENDANTS
                                               CAMP LAJUNTA 1928, LP, BLAKE SMITH,
                                               CLJ MANAGEMENT SYSTEMS, LLC AND
                                               CAMP LAJUNTA, INC.

         17
              Bovee was previously designated as a Responsible Third Party in this suit.


4845-9635-6387.1                                           6
                             A NOTE CONCERNING EXHIBITS

         Exhibits referenced herein will be submitted to the Court Only, for In Camera review

only and will be subject to a Motion to Seal.




                             CERTIFICATE OF CONFERENCE

        I HEREBY CERTIFY that we attempted to contact Plaintiff’s counsel by email
correspondence and by phone, but Plaintiff’s counsel was unavailable and as of the time of
filing, Plaintiff’s position could not be ascertained. Accordingly, the motion is being submitted
as opposed.



                                          _/s/ Kent M. Adams____________________________
                                          KENT M. ADAMS



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing Motion for
Leave to Designate Responsible Third Parties has been served on the following by electronic
service on this 18th day of May, 2015.

         Rusty Hardin & Associates, LLP
         Rusty Hardin
         Andy Drumheller
         Robert P. Wynne
         5 Houston Center
         1401 McKinney, Suite 2250
         Houston, Texas 77010



                                          _/s/ Kent M. Adams____________________________
                                          KENT M. ADAMS


4845-9635-6387.1                                7
                                    CAUSE NO. 2012 - 31192

JOHNNY DOE, PLAINTIFF by and                     § IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                    §
and JANE DOE                                     §
      Plaintiff,                                 §
                                                 §
V.                                               § HARRIS COUNTY, TEXAS
                                                 §
CAMP LAJUNTA 1928, LP., and                      §
BLAKE SMITH                                      §
Defendants.                                       § 333rd JUDICIAL DISTRICT


                                             ORDER

         Having considered Defendants’, Camp LaJunta 1928 L.P., Blake Smith, Camp LaJunta,

Inc., and CLJ Management Systems, L.L.C., Motion for Leave to Designate John Doe and Jane

Doe as Responsible Third Parties under Chapter 33 of the Texas Civil Practice and Remedies

Code, the Court grants the motion in all respects. It is therefore

         ORDERED, ADJUDGED and DECREED that John Doe and Jane Doe are each

designated as a responsible third party and the trier of fact shall determine their respective

percentage of responsibility, if any, with respect to Plaintiff’s defamation claim.

     SIGNED this _____ day of ______________________, 2015.



                                          _____________________________________
                                          JUDGE PRESIDING




4845-9635-6387.1                                 8
Approved as to Form and Entry Requested:

LEWIS BRISBOIS BISGAARD & SMITH, LP

_/s/ Kent M. Adams____________________________
KENT M. ADAMS
State Bar Number 00869200
Kent.adams@lewisbrisbois.com
SARAH M. DAVIS
State Bar Number 24031998
Sarah.davis@lewisbrisbois.com
KRISTIE E. JOHNSON
State Bar Number 24038382
Kristie.johnson@lewisbrisbois.com
24 East Greenway Plaza, Suite 1400
Houston, Texas 77046
(713) 659-6767 Telephone
(713) 759-6830 Facsimile

ATTORNEYS FOR DEFENDANTS
CAMP LAJUNTA 1928, LP, BLAKE SMITH,
CLJ MANAGEMENT SYSTEMS, LLC, AND
CAMP LAJUNTA, INC.




4845-9635-6387.1                           9
TAB D
                                                                                                    6/10/2015 5:28:23 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 5629602
                                                                                              By: BERNADETTE LYNCH
                                                                                            Filed: 6/10/2015 5:28:23 PM

                                   CAUSE NO. 2012-31192

JOHNNY DOE, PLAINTIFF                           §             IN THE DISTRICT COURT OF
by and through his Parents, JOHN                §
DOE and JANE DOE,                               §
                                                §                  HARRIS COUNTY, TEXAS
v.                                              §
                                                §
CAMP LA JUNTA 1928, L.P., et al.                §                 333rd JUDICIAL DISTRICT


                 MOTION TO STRIKE AND OBJECTION TO
       MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES

       Plaintiff, JOHNNY DOE, A MINOR, by and through his parents, JOHN DOE and JANE

DOE, INDIVIDUALLY AND AS NEXT FRIENDS OF JOHNNY DOE, A MINOR (collectively,

the “Doe Family”) submits this Motion to Strike and Objection to Defendants Camp La Junta

1928, L.P., Camp La Junta, Inc., CLJ Management Systems, L.L.C., and Blake Smith’s

(collectively, the “Camp”) Motion for Leave to Designate Responsible Third Parties. See Image

Number 65468437 (May 18, 2015). The Court should deny the Camp’s motion because the Camp

has failed to allege and cannot introduce any evidence that Jane Doe and/or John Doe violated any

applicable legal standard in a manner that caused or contributed to the damages suffered by Johnny

Doe. See TEX. CIV. PRAC. & REM. CODE §§ 33.003, .004, .011(6). As a result, the Doe Family

respectfully requests that the Court deny the Camp’s motion and/or strike the Camp’s designation.

                                             I.
                                         BACKGROUND

       In July 2009, Senior Camp Counselor Matthew Bovee (“Bovee”) sexually assaulted

Johnny Doe (an 11-year-old boy) on multiple occasions by penetrating Johnny Doe’s anus and

groping Johnny Doe’s genitalia. On May 10, 2011, Bovee pleaded guilty to a felony offense for

his criminal actions.
       In May 2012, the Doe Family filed this lawsuit for various causes of action. The Camp’s

unlawful acts and omissions before, during, and after the sexual abuse are detailed more

thoroughly in the Second Amended Petition. See Image Number 61527595 (July 10, 2014). As a

brief factual summary, the Camp committed numerous tortious acts (independently and

vicariously) (a) through their own acts of defamation, misrepresentation, and cover-up; (b) arising

from their employment, supervision, and retention of Bovee; (c) through their investigation of and

failure to report sexual abuse; and (d) through various other acts and omissions at issue in this civil

action. Id. at ¶¶ 11–87.

       In May 2015, the Camp filed a Motion to Designate Responsible Third Parties. Through

this motion, the Camp contends that John Doe and Jane Doe—Johnny Doe’s father and mother—

should each be designated as responsible third parties because each of them caused or contributed

to causing Johnny Doe’s defamation damages. See Image Number 65468437 at 1–2 (May 18,

2015). The Doe Family now moves to strike the designation and objects to the Camp’s motion,

pursuant to §33.004 of the Texas Civil Practices & Remedies Code.

                                              III.
                                        LAW AND ANALYSIS

       In Texas, a “responsible third party” is defined as “any person who is alleged to have

caused or contributed to causing in any way the harm for which recovery of damages is sought,

whether by negligent act or omission, by any defective or unreasonably dangerous product, by

other conduct or activity that violates an applicable legal standard, or by any combination of these.”

TEX. CIV. PRAC. & REM. CODE § 33.011(6). Where such a person exists, a defendant may move to

designate that person as a responsible third party on or before the 60th day before trial. Id. at §

33.004(a). If the motion is granted, the fact-finder becomes entitled to apportion a percentage of

fault to the responsible third party’s wrongful conduct. Id. at § 33.003.

                                                  2
       In response, any other party may object to the motion and/or may seek to strike the

designation. Id. at § 33.004(g), (l). A trial court should deny a motion to designate responsible

third party where the defendant fails to sufficiently allege facts concerning “the alleged

responsibility of the person.” Similarly, a trial court must strike a designation of a responsible

third party “unless a defendant produces sufficient evidence to raise a genuine issue of fact

regarding the designated person’s responsibility for the claimant’s injury or damages.” Id. at §

33.004(l).

       In this matter, the Camp’s attempt to designate Jane Doe and John Doe as responsible third

parties fails because (1) the Camp has not sufficiently alleged that the parents violated any

applicable legal standard, and (2) there is no evidence to support the Camp’s claims against the

parents. In order to designate a person as a responsible third party, the defendant must allege and

produce evidence in support of the allegation that the proposed responsible third party actually

committed a wrongful act of some kind. The Camp simply has not done so here.

       First, the Camp’s motion does not allege that Jane Doe or John Doe violated any applicable

legal standard. It appears as if the Camp is trying to allege that John Doe and Jane Doe committed

tortious acts of defamation against Johnny Doe and that these acts caused or contributed to Johnny

Doe’s injuries. The Camp, however, simply has not alleged that Jane Doe or John Doe violated

this legal standard.

        In order to prove a cause of action for defamation, a claimant must generally allege and

prove the following substantive elements:

       1.      The defendant published a statement of fact;
       2.      The statement referred to the claimant;
       3.      The statement was defamatory;
       4.      The statement was false;
       5.      With regard to the truth of the statement, the defendant was acting with
               malice, was negligent, or liable without regard to fault; and

                                                3
       6.      The claimant suffered injury as a result of the publication.

See, e.g., TEX. CIV. PRAC. & REM. CODE §73.001; Philadelphia Newspapers, Inc. v. Hepps, 475
U.S. 767, 776-77 (1986); Gertz v. Robert Welch, Inc., 418 U.S. 23, 342 (1974); N. Y. Times Co. v.

Sullivan, 376 U.S. 254, 279-80 (1964); Bentley v. Bunton, 94 S.W.3d 561, 579, 586, 590 (Tex.

2002); WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). The Camp has not made

any factual allegations in support of the third, fourth, or fifth elements.

       Specifically, the Camp has not alleged that any statements (oral or written) made by Jane

Doe or John Doe about Johnny Doe were defamatory, were false, or were made with a culpable

mindset. Accordingly, the Camp has failed to allege that Jane Doe or John Doe violated any

applicable legal standard. The Camp’s motion, therefore, should be denied.

       Second, there is no evidence to support the Camp’s claim that Jane Doe or John Doe

committed any acts of defamation against Johnny Doe. Put simply, the statements identified in

the Camp’s motion were not defamatory, were not false, and were not made with a culpable

mindset.

       In support of its motion, the Camp references the deposition testimony of John Doe, S.A.

(a community witness), S.W. (Johnny Doe’s middle school principal), and Megan Mooney, Ph.D.

(Johnny Doe’s treating psychologist). Likewise, the Camp vaguely references an article featured

in The Houston Press. None of the referenced materials is sufficient evidence of a defamation

claim or the violation of any other legal standard.

       John Doe’s testimony demonstrates that he talked to a family friend T.B. (whose own son

had attended Camp La Junta with Johnny Doe) about the fact that Johnny Doe was the victim. The

statements made during these conversations were not defamatory, were not false, were not made




                                                   4
with any culpable mindset, were not publicly disclosed, and did not injure Johnny Doe. This

evidence, therefore, does not support the Camp’s requested designation.

       S.A.’s testimony reflects that S.A. determined the true identity of Johnny Doe on his own

and spontaneously shared his belief with T.B. In turn, T.B. informed John Doe about S.A.’s

statements. John Doe, in response, contacted S.A. to discuss the matter—S.A.’s own son had

attended Camp La Junta as well—and confirmed that Johnny Doe was the victim. Again, the

statements made during this conversation were not defamatory, were not false, were not made with

any culpable mindset, were not publicly disclosed, and did not injure Johnny Doe. This evidence,

therefore, does not support the Camp’s requested designation.

       S.W.’s testimony reflects that, at or around the beginning of Johnny Doe’s attendance at a

new middle school, John Doe and Jane Doe shared what happened to Johnny Doe with S.W. The

parents did so in order to provide support for their son at his new school. Again, the statements

made during this conversation were not defamatory, were not false, were not made with any

culpable mindset, were not publicly disclosed, and did not injure Johnny Doe. This evidence,

therefore, does not support the Camp’s requested designation.

        Dr. Mooney’s testimony reflects that, in October 2012, Johnny Doe expressed general

frustration to Dr. Mooney because Jane Doe had shared information regarding his abuse with other

people. Dr. Mooney’s notes further reflect that this parental frustration largely resolved itself

within a week, is commonplace for minor victims of sexual abuse, and is a natural causal

consequence stemming from Johnny Doe’s sexual abuse. See Deposition of Megan Mooney,

Ph.D., 76:13–24; 80:10–81:10 (Sept. 8, 2014); Progress Note dated October 24, 2014

(Mooney00062, included within Exhibit 1 to Dr. Mooney’s deposition).




                                               5
       On the other hand, Dr. Mooney’s testimony does not support a claim for defamation

because there is no evidence that these statements were defamatory, were false, or were made with

any culpable mindset. In fact, this testimony does not even reflect when the statements were made,

to whom the statements were made, or what the statements were.

       Lastly, the article published by The Houston Press does not identify Johnny Doe or the Doe

Family, is not defamatory, is not false, was not made with any culpable mindset, and did not injure

Johnny Doe. Dr. Mooney’s deposition testimony establishes these points. For example, Dr.

Mooney testified as follows:

       Q. Well, you were asked questions; and it was sort of implied that the publication
       of this article had a negative impact on [Johnny Doe]. Did [Johnny Doe] ever tell
       you that?
       A. No.
       Q. Did [Johnny Doe’s] parents ever tell you that?
       A. No.
       Q. From anything you saw or—or you observed in your treatment of [Johnny
       Doe], did you ever feel that that article in any way exacerbated [Johnny Doe’s]
       injuries or symptoms?
       A. No. I don’t think it was ever referenced in my therapy sessions.
       …
       Q. Okay. In that -- now, in that article, did it mention [Johnny Doe’s] name at all?
       A. Not that I recall.
       Q. Did it mention his parents’ names at all?
       A. I don’t believe so.

Mooney Depo., 82:4–16, 83:4–8.

       Ultimately, the Camp carries the burden of demonstrating that there is some evidence to

support of its claim that Jane Doe and John Doe committed tortious acts of defamation that injured

Johnny Doe. In this case, the evidence referenced in the Camp’s motion does not support its

burden, and the Doe Family asserts that there is no evidence in support of the Camp’s position.

Accordingly, the Court should strike the Camp’s designation.




                                                6
                                               IV.
                                          CONCLUSION

       For the foregoing reasons, the Doe Family respectfully requests that the Court deny the

Camp’s Motion to Designate Responsible Third Parties and/or strike any such designation.



                                             Respectfully submitted,

                                             RUSTY HARDIN & ASSOCIATES, LLP

                                             /s/ Bob Wynne

                                             Rusty Hardin
                                             rhardin@rustyhardin.com
                                             State Bar No. 08972800
                                             Andy Drumheller
                                             adrumheller@rustyhardin.com
                                             State Bar No. 00793642
                                             Robert P. Wynne
                                             bwynne@rustyhardin.com
                                             State Bar No. 24060861
                                             1401 McKinney, Suite 2250
                                             Houston, Texas 77010-4035
                                             (713) 652-9000
                                             (713) 652-9800 (Facsimile)

                                             ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was served on all counsel of record on
June 10, 2015, pursuant to Rule 21a.

                                                     /s/ Bob Wynne
                                                     ________________________________
                                                                 Bob Wynne




                                                7
TAB E
TAB F
                                                                                                    6/30/2015 2:09:16 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 5881866
                                                                                              By: BERNADETTE LYNCH
                                                                                            Filed: 6/30/2015 2:09:16 PM

                                   CAUSE NO. 2012-31192

JOHNNY DOE, PLAINTIFF                           §             IN THE DISTRICT COURT OF
by and through his Parents, JOHN                §
DOE and JANE DOE,                               §
                                                §                  HARRIS COUNTY, TEXAS
v.                                              §
                                                §
CAMP LA JUNTA 1928, L.P., et al.                §                 333rd JUDICIAL DISTRICT


                POST-HEARING SUBMISSION OF EVIDENCE
                     IN SUPPORT OF OBJECTION TO
        AMENDED MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM

       Plaintiff, JOHNNY DOE, A MINOR, by and through his parents, JOHN DOE and JANE

DOE, INDIVIDUALLY AND AS NEXT FRIENDS OF JOHNNY DOE, A MINOR (collectively,

the “Doe Family”) submits this Post-Hearing Submission of Evidence in Support of their Objection

to Defendants Camp La Junta 1928, L.P., Camp La Junta, Inc., CLJ Management Systems, L.L.C.,

and Blake Smith’s (collectively, the “Camp”) Amended Motion for Appointment of Guardian Ad

Litem. See Image Number 65339519 (May 7, 2015). The Doe Family identifies the substance of

the evidence and the bases for the submission below.

       In May 2015, the Camp filed an amended motion seeking the appointment of a guardian

ad litem. Through that amended motion, the Camp contended (for a second time) that Johnny

Doe’s interests are sufficiently adverse to his parents’ interests such that the Court is legally

mandated to appoint a guardian ad litem.

       The Court conducted an oral hearing on that motion on May 29, 2015. At the conclusion

of the hearing, the Court denied the amended ad litem motion. A copy of the transcript is attached

as Exhibit A.
       The Camp has now filed a Petition for Writ of Mandamus with the First Circuit Court of

Appeals regarding the Court’s denial of the amended ad litem motion. The Doe Family now seeks

to formally introduce evidence referenced during the oral hearing.

       During the oral hearing, counsel for the Doe Family identified the existence of a text

message sent by Johnny Doe to counsel on the evening before the hearing. See Oral Hearing

Transcript at 25 (May 29, 2015). In that text message, Johnny Doe expressed his own personal

viewpoints on the substance of the amended ad litem motion and the allegation that his interests

are adverse to his parents’ interest. Id. The Doe Family now introduces the substance of Johnny

Doe’s text message to the Court in camera through the Affidavit of Robert P. Wynne, attached as

Exhibit B.

       The affidavit is being submitted in camera to the Court because it reflects confidential

information protected by the Court’s Agreed Protective Order and by the attorney-client privilege.

Given the significance of the Camp’s contention that the interests of Johnny Doe’s parents are

adverse to Johnny Doe’s interests, the Doe Family contends that it is necessary for the Court to

accept this evidence in camera (1) to preserve the privileged nature of the communication and the

anonymity of Johnny Doe, while (2) simultaneously ensuring that Johnny Doe’s interests are

sufficiently protected.




                                                2
                                             Respectfully submitted,

                                             RUSTY HARDIN & ASSOCIATES, LLP

                                             /s/ Bob Wynne

                                             Rusty Hardin
                                             rhardin@rustyhardin.com
                                             State Bar No. 08972800
                                             Andy Drumheller
                                             adrumheller@rustyhardin.com
                                             State Bar No. 00793642
                                             Robert P. Wynne
                                             bwynne@rustyhardin.com
                                             State Bar No. 24060861
                                             1401 McKinney, Suite 2250
                                             Houston, Texas 77010-4035
                                             (713) 652-9000
                                             (713) 652-9800 (Facsimile)

                                             ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was served on all counsel of record on
June 30, 2015, pursuant to Rule 21a.

                                                    /s/ Bob Wynne
                                                    ________________________________
                                                                Bob Wynne




                                                3
EXHIBIT A
                                                               1



 1                      REPORTER'S RECORD
                       VOLUME 1 OF 1 VOLUME
 2               TRIAL COURT CAUSE NO. 2012-31192

 3
     JOHNNY DOE, A MINOR, BY AND   *   IN THE DISTRICT COURT OF
 4   THROUGH HIS PARENTS, JOHN     *
     DOE AND JANE DOE              *
 5   VS.                           *   HARRIS COUNTY, T E X A S
                                   *
 6                                 *
                                   *
 7   CAMP LA JUNTA 1928, LP,       *
     ET AL                         *   333RD   JUDICIAL DISTRICT
 8

 9   --------------------------------------------------------

10               MOTION FOR AD LITEM APPOINTMENT

11   --------------------------------------------------------

12
          On the 29th day of May, 2015, the Hearing on MOTION
13   FOR AD LITEM APPOINTMENT came on to be heard in the
     above-entitled and -numbered cause; and the following
14   proceedings were had before the Honorable Joseph "Tad"
     Halbach, Judge Presiding, held in Houston, Harris
15   County, Texas:

16        Proceedings reported by computerized stenotype
     machine; Reporter's Record produced by computer-assisted
17   transcription.

18

19

20

21

22

23

24

25



                 JODI MASERA, 333RD OFFICIAL REPORTER
                                                        2



 1                   A P P E A R A N C E S:

 2   MR. BOB WYNNE
     Bar No. 24060861
 3   Rusty Hardin & Associates, LLP
     5 Houston Center
 4   1401 McKinney, Suite 2250
     Houston, Texas 77010
 5   713.652.9000
     Bwynne@rustyhardin.com
 6   COUNSEL FOR PLAINTIFF

 7   MR. KENT ADAMS
     Bar No. 00869200
 8   Lewis Brisbois Bisgaard & Smith, LLP
     24 E. Greenway Plaza, Suite 1400
 9   Houston, Texas 77046
     713.659.6767
10   Kent.adams@lewisbrisbois.com
     COUNSEL FOR DEFENDANTS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                 JODI MASERA, 333RD OFFICIAL REPORTER
                                                                    3



 1                  THE COURT:   We're on the record in Cause

 2   No. 2012-31192, Johnny Doe, a minor by and through his

 3   parents versus Camp La Junta.       We are here today on the

 4   Defendants' motion to appoint a guardian ad litem for

 5   the minor in this case.

 6                  Let me hear the announcements, please.

 7                  MR. ADAMS:   Your Honor, Kent Adams for the

 8   Defendants.    Ready to proceed.

 9                  MR. WYNNE:   Bob Wynne on behalf of the

10   Plaintiffs, Your Honor.

11                  THE COURT:   Okay.    You may proceed,

12   Mr. Adams.

13                  MR. ADAMS:   Thank you, Your Honor.

14                  Judge, we're here today on our amended

15   motion for appointment of guardian ad litem for the

16   minor, Johnny Doe, pursuant to Rule 173.2(a)1 which

17   provides that the Court shall grant the motion if it

18   appears to the Court the next friend and Plaintiff have

19   an adverse interest.

20                  In this case we have a 17-year-old minor,

21   Johnny Doe, and his guardians are his parents; they are

22   his next friends.    By the way --

23                  THE COURT:   Let's make sure we understand.

24   There is no guardianship in place.       They are next

25   friends, right?



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     4



 1                  MR. ADAMS:    Yeah, correct.   Yes, sir.   And

 2   I didn't mean guardians in the legal sense but thanks

 3   for that clarification.     And we are not asking for any

 4   change of who the next friends are.      This is merely the

 5   appointment of an ad litem.

 6                  The evidence that I'll lay out for you very

 7   briefly in a moment is that Johnny Doe wants this case

 8   over and his mother doesn't; that his interest is to get

 9   it behind him.    His mother's interest, as she's

10   testified to, is to make sure justice was served and

11   make things right.    She wants the case tried.

12                  Dr. -- one of the Plaintiff's treating

13   doctors is Dr. Mooney.      The records that we provided to

14   the Court last night in-camera, on January 10th of 2013,

15   Dr. Mooney said with respect to the minor:       "He reported

16   feeling frustrated by lack of control he has in deciding

17   whether to accept any proposed settlements in civil

18   case.    Explore his thoughts and feelings about this

19   issue.    Worked with Johnny to think about other's

20   perspectives and generate possible solutions.        Johnny

21   was able to develop a plan to talk with his father about

22   his thoughts and feelings.      Johnny feels very strongly

23   about needing a sense of control over the situation."

24                  Then from the testimony of his mother, Jane

25   Doe, which was taken back on December 17th of 2012, Your



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                  5



 1   Honor, Mrs. Doe testified on Page 187 of her deposition

 2   and the question is:

 3                "My question specifically is whether or not

 4   you've had any discussions with any of Johnny's

 5   therapists about any potential impact that this

 6   litigation may have on him.

 7                "Answer:     That's kind of what we discussed

 8   was, you know, that it may be healing for him to be able

 9   to face Defendant face to face.

10                "Question:     I didn't realize that was a

11   specific conversation you had with Barghi, Diane Barghi?

12                "Answer:     Yes.   I'm sorry.     I guess I

13   wasn't real clear on that.

14                "Question:     So if I understand your

15   testimony correctly from that discussion, you concluded

16   or believe that the civil litigation would actually be a

17   positive?

18                Answer from Mrs. Doe:      "Yes.     You know

19   that's what I believe.

20                "Question:     Have any of Johnny's therapists

21   or other medical providers offered any contrary view to

22   that?

23                "Answer:     I don't know that I really asked

24   them, you know.   You know, part of it was we told them

25   that Johnny doesn't realize you get money from this, so



                 JODI MASERA, 333RD OFFICIAL REPORTER
                                                                 6



 1   he's doing this because he feels he's helping children

 2   because he knows that if he doesn't do something because

 3   of what happened to him at Camp La Junta, he feels that

 4   other children will get molested at La Junta because of

 5   the way this was handled."

 6                 Skipping over to Page 189:

 7                 "Question:     My question was, I think,

 8   whether or not any of Johnny's therapists or medical

 9   providers have offered a contrary view that the civil

10   litigation might not be beneficial to Johnny's progress?

11                 "Answer:     No."

12                 The third of nine brief offers I have, Your

13   Honor.

14                 The deposition of Dr. Barghi --

15                 THE COURT:     Let me stop you for just a

16   minute.   Rule 173 as amended has drastically changed the

17   roles of guardian ad litems.      In the old days,

18   particularly under a case called Bird versus Woodruff,

19   the ad litem literally supplanted the next friend and

20   was treated almost as if they were a guardian and by

21   "guardian" I mean under the probate court, although

22   another amendment to that is they had no power to

23   ultimately settle things without court approval.     Just

24   like under Rule 44, a guardian ad litem has no power.

25   But just to make sure we're clear, Rule 173.1 et. seq



                  JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     7



 1   is an entirely different animal than it was before.           Now

 2   the Court has some powers to expand the roles but

 3   Footnote 4 says "only in extraordinary circumstances

 4   does the rule contemplate that a guardian ad litem will

 5   have a broader role."

 6                  Even then the role is limited to

 7   determining whether a party's next friend has an

 8   interest adverse to the party that should be considered

 9   by the Court under Rule 44.     "In no event may a guardian

10   ad litem supervise or supplant the next friend or

11   undertake to represent the party by serving."        That's

12   very clear.

13                  So why did I do that?     To lecture?   No.     To

14   say, counsel, exactly what is it that you're hoping

15   to -- what role are you asking this potential guardian

16   ad litem to have in this case?

17                  MR. ADAMS:   Act as the rule provides and

18   that is as an advisor to the Court based on the guardian

19   ad litem's interaction with the minor Plaintiff.

20                  THE COURT:   And advise the Court what?

21   Rule 173 contemplates there is a settlement that the

22   parties propose and that there is an adverse interest

23   with regard to the division of the settlement fees.

24                  As I understand it here, we don't have

25   that.   Unless what the Defendant is trying to do is



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                   8



 1   trying to get an ad litem to convince the Court that

 2   there's a reasonable settlement, which I've seen before,

 3   that the minor should take; but even then it begs the

 4   issue, what power do I have?

 5                   And then finally I'll add that Plaintiff's

 6   counsel and Mr. Hardin, Plaintiff's two lawyers who are

 7   leading the charge here, represent the minor.         They have

 8   duties to the minor.     And if they believe there is a

 9   conflict of the type you're describing, it would seem to

10   be their duty to advise parties that maybe new counsel

11   is required -- I'm not suggesting there is.

12                   So all I'm doing is coming back to this,

13   Mr. Adams, to say:     What exactly are you hunting for

14   here, because I'm not sure I have the power to do it --

15                   MR. ADAMS:   Yes, sir.

16                   THE COURT:   -- even assuming it were

17   appropriate?

18                   MR. ADAMS:   Yes, sir.   I believe it's

19   appropriate and that you have the power to do it and I

20   would cite the Court to 2006 Texas Supreme Court case

21   Land Rover versus Hinojosa.      In that case it was a

22   personal injury case.      When the ad litem issue came up

23   the Plaintiffs were negotiating a settlement.         We've had

24   two mediations.     There was not a proposed settlement on

25   the table.     The parties recognize a conflict of interest



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     9



 1   between the parents and the minor child might exist and

 2   it's important to note again that the case had not

 3   settled, or there was not a final settlement proposal on

 4   the table.

 5                  THE COURT:     Agreed.     In fact, Rule 173

 6   gives me the authority to appoint an ad litem to attend

 7   a mediation, for example.

 8                  MR. ADAMS:     Yes, sir.     That's exactly --

 9   and that's basically what we're looking for.

10                  THE COURT:     Okay.     But if that happens,

11   where do we go from there?      Let's assume the Court did

12   that and let's assume that a hypothetical ad litem says,

13   "Judge, I think it's in the best interest of the minor

14   for the offer that's been extended to be accepted."

15   Where do I go from there?      I don't have any power to

16   force that.    I have none.

17                  MR. ADAMS:     Well, if the ad litem were to

18   do that, then clearly there would be a conflict in the

19   positions taken by the parents and the minor; and I

20   think the Court would -- the cases would anticipate that

21   the minor's interest would have to be protected by the

22   Court at that point.

23                  THE COURT:     No, no, no.     Show me that case.

24   I'm not aware of any such case.

25                  MR. ADAMS:     The Texas Supreme Court says



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                 10



 1   that "when" --

 2                 THE COURT:   Same case?

 3                 MR. ADAMS:   Yes, sir.

 4                 THE COURT:   Go ahead.

 5                 MR. ADAMS:   "When a minor is represented by

 6   next friend who appears to the Court to have interest

 7   adverse to the minor, the Court shall appoint a guardian

 8   ad litem for that person."

 9                 THE COURT:   And that usually means a

10   financial interest apart from that.      In other words,

11   there's a conflict.   Mom has -- this is a hypothetical

12   mom -- has her own personal injury claims in a car wreck

13   case, let's say, for personal injuries and so does the

14   minor and when it comes to deciding how much to settle

15   for we presume and the law presumes we need someone to

16   advise the Court, is this division in the interest of

17   the minor?

18                 But I just want to repeat again, the Bird

19   v. Woodruff days are gone.    The ad litem has no power to

20   act on behalf of the minor.    And even under the

21   exceptions to this rule, Footnote 4 says -- or Comment

22   4, sorry, says "limited role."

23                 MR. ADAMS:   I agree.     I agree.    In KC

24   Greenhouse Patio Apartments, which is a First Circuit

25   Court of Appeals opinion from 2012, Judge Brown wrote



                  JODI MASERA, 333RD OFFICIAL REPORTER
                                                                   11



 1   it, 445 --

 2                  THE COURT:   We've had some discussions

 3   about that case.    Go ahead.

 4                  MR. ADAMS:   Yes, sir.    He noted that Rule

 5   173 was not the correct vehicle for changing next friend

 6   and we've talked about that and that's not what we're

 7   here today.

 8                  "The guardian ad litem should be appointed

 9   when it appears to the trial court that the next friend

10   has an interest adverse to the minor.      The conflict need

11   not actually exist.     The potential for conflict is

12   sufficient to justify the appointment of a guardian ad

13   litem."

14                  Judge Brown went on to say that the "Texas

15   Supreme Court does not define what constitutes an

16   adverse interest under 173," so I agree with this Court

17   that there are some unchartered waters.      But in a number

18   of recurring situations he says "the courts most

19   commonly apply the rule to adverse interests relating to

20   the division of settlement proceeds," as this Court has

21   noted.

22                  THE COURT:   Notice it says "division of

23   settlement proceeds."     Not "acceptance" but "division."

24                  MR. ADAMS:   Yes, sir.

25                  THE COURT:   By the way, the Supreme Court



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                  12



 1   has spoken.     To the extent it has, that's -- these are

 2   the Supreme Court's rules --

 3                   MR. ADAMS:   I --

 4                   THE COURT:   -- assuming there is -- no, no,

 5   no.     I wasn't trying to be cute with you.     You're right.

 6   There hasn't been since the adoption of Rule 173 a new

 7   Supreme Court opinion dealing with that other than the

 8   case that says that a claim for reimbursement of the

 9   minor's medical expenses is not enough to create a

10   conflict, if that's all it is.

11                   But my only point is, to the extent the

12   Court has spoken, it has spoken under the comments to

13   2004.

14                   MR. ADAMS:   Yes, sir.    And what Justice

15   Brown went on to say was that an adverse interest may

16   also arise, as you mentioned, with respect to the

17   medical expenses.     That's been addressed by the Supreme

18   Court.     But the opinion talks about adverse interest.

19                   Now the record, which I was in the middle

20   of laying out, would like -- I have a few more offers to

21   make.

22                   THE COURT:   Please, please, please.

23                   MR. ADAMS:   I should have prefaced this --

24                   THE COURT:   Please do.

25                   MR. ADAMS:   -- will show that, I believe --



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                   13



 1   and I'm here as an officer of the court today, not as --

 2                   THE COURT:   I respect that and I accept

 3   that.

 4                   MR. ADAMS:   That's why I'm here.     And I

 5   believe the Court has an opportunity here before the

 6   toothpaste is out of the tube, before the identity of

 7   the parties goes public, we have a public trial with all

 8   the attended news media, to have a guardian ad litem

 9   look at this and advise the Court on what's the best

10   interest of the young man.

11                   THE COURT:   Now what do I do with that?

12                   MR. ADAMS:   Your Honor, that's --

13                   THE COURT:   Tell me where my power is at

14   that point.     Let's assume that I hear a settlement offer

15   that's out there, okay, on behalf of the minor.        By the

16   way, just -- I need to be reminded.       I was just looking

17   at this.    Do the parents assert their own individual

18   claims in this case?

19                   MR. ADAMS:   They abandoned those other than

20   for the medical expenses.

21                   MR. WYNNE:   We never asserted them.

22                   THE COURT:   Whether you did or not.     So

23   this is an even more unique situation.       There is no

24   conflict.     The law presumes no conflict of the usual

25   type in any event, right?



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                    14



 1                  MR. ADAMS:   Yes, sir.    That's correct.      But

 2   just to correct the record, they did have their own

 3   claims.   We asked for IME's.    Those claims were dropped.

 4   But anyway, that's -- the reason I mention that was the

 5   last hearing I was accused of gamesmanship, which I

 6   thought was unfair and --

 7                  THE COURT:   And, by the way, as I said, it

 8   may have been.    I didn't -- to the extent that I was

 9   concerned about that, the more I went into that, I

10   understood what you were getting at.      It's not -- it was

11   never my intent to accuse you of anything.

12                  MR. ADAMS:   And I didn't suggest the Court

13   did and I appreciate that, and I have a tremendous

14   amount of respect for Plaintiff's counsel.

15                  Just continue with my very brief offers,

16   Your Honor.    And so the point that I'm trying to make

17   with these offers as by way of a road map is that I

18   believe, as an outsider looking in, that the parents

19   love their child very, very much and they are very

20   protective of him and that's as it should be.        I also

21   believe that the 17-year-old does not want a public

22   trial of this case, that he wants to put it behind him.

23   I also believe that the mother has turned this into a

24   cause, which is understandable as well, and so I think

25   that's where the conflict comes in.      Her interest is in



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     15



 1   championing the rights -- or the issue of child abuse;

 2   his interest is going into his senior year in high

 3   school and moving on with his life.

 4                   Continuing with my very brief offers, Your

 5   Honor.     From the deposition of Dr. Barghi, another of

 6   the Plaintiff's treating healthcare providers, Page 111:

 7                   "Question:     Then Johnny's mother reports

 8   Johnny told her in Europe that I think he meant to say

 9   he moved on?

10                   "Answer:     Yes.

11                   "And that she needed to also?

12                   "Answer:     Yes.

13                   "What did that mean?"

14                   Answer by Dr. Barghi:       "It just meant that

15   he -- he was trying to move past everything and that he

16   was working on moving past it.          But it was hard because

17   of mom's talking about it.          It's hard for him to move

18   past it.

19                   "Question:     To move past it meaning the

20   incident which happened at camp?

21                   "Answer:     Yes.

22                   "Okay.     And then you told Mrs. Doe that she

23   should listen to her children because Johnny cannot move

24   on if she does not?"

25                   Answer from Dr. Barghi:       "Yes."



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                    16



 1                   Then on Page 113, again Dr. Barghi is

 2   testifying from the notes, the therapist notes, and I

 3   quote from Line 14:     "Therapist talked to Johnny about

 4   school and about the court case coming up.         Johnny told

 5   therapist that his mom was talking about it constantly

 6   and he doesn't want to think about it anymore.         He

 7   talked to the therapist about wanting to move on and he

 8   isn't going -- he wasn't going to choose to let it ruin

 9   his life."

10                   I asked:     "Did I read that pretty

11   accurately?"

12                   Dr. Barghi answered:      "Yes."

13                   Then from the deposition of Dr. Mooney, who

14   is over at DePelchin, she's also one of the minor

15   Plaintiff's treaters.      Question on Page 18 Line 12:

16                   "Did you say under progress note or

17   communication that you met with Johnny individually, he

18   expressed considerable frustration with his mother about

19   how much of his personal business including his abuse

20   history she has shared with other people without his

21   permission?     Did I read that correctly?

22                   "Answer:     Yes, sir."

23                   Skipping over in Dr. Mooney's deposition to

24   Page 20 Line 22:

25                   "Question:     Okay.   You said you met with



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                      17



 1   Johnny and mother jointly, therapist, that would be

 2   you."

 3                  We're referring to the therapist notes,

 4   Your Honor.

 5                  "Answer:     Correct.

 6                  "Okay.     Help Johnny to express his concerns

 7   to his mother about how and how much information she

 8   either intentionally or accidentally shared with other

 9   people.   Mother responded appropriately by validating

10   Michael's concerns and saying she would try to be more

11   mindful of this in the future.         She and Johnny will

12   develop a password so that he can let her know if she's

13   talked -- is talking about things that upset him in the

14   future.   So that was the follow up to the prior session

15   where you said we're going to try to get everybody

16   together and work this through?

17                  "Answer:     Correct."

18                  Further from the deposition of Dr. Mooney

19   on Page 32 Line 4:

20                  "Question:     Okay.     In your assessment you

21   said Johnny feels very strongly about needing a sense of

22   control over the situation.      He has" -- I'm sorry, I'm

23   sorry, I was just going to say "correct."

24                  From Page 31 of Dr. Mooney deposition:

25                  "Johnny reported feeling frustrated by a



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                18



 1   lack of control he has in deciding whether to accept any

 2   proposed settlements in civil case."

 3                THE COURT:    May I interrupt for just a

 4   second?

 5                MR. ADAMS:    Yes.

 6                THE COURT:    How old is he?

 7                MR. ADAMS:    He's 17.

 8                THE COURT:    When will his birthday be?

 9                MR. ADAMS:    In April next year he'll turn

10   18.

11                THE COURT:    Okay.

12                MR. ADAMS:    Page 31 Line 13:

13                "Question:    Now this kind of gets back to

14   what we were talking about a little earlier about

15   Johnny's personal business and so forth.      That does

16   not -- isn't Johnny here telling you that he doesn't

17   feel like he has control over the settlement discussions

18   in his own lawsuit?

19                "Yes.    I think that's fair."

20                By the way, I would remind the Court, which

21   the Court knows, Johnny is old enough to be charged as

22   an adult in criminal court.

23                THE COURT:    No, I know.   I was just asking.

24                MR. ADAMS:    Yes, sir.

25                Two more offers, very brief, Your Honor.



                 JODI MASERA, 333RD OFFICIAL REPORTER
                                                                 19



 1                 From the September 12, '11 records of

 2   Dr. Forrester, the third of the Plaintiff's treaters

 3   that I've brought evidence to you today on that.

 4                 In that progress note Dr. Forrester says:

 5   "When mom left Johnny" -- meaning from the joint session

 6   in her therapy session -- "Johnny just wanted to talk.

 7   Therapist talked to him about school and about the court

 8   case coming up.     He told therapist that his mom is

 9   talking about it constantly and he doesn't want to think

10   about it anymore.    He told therapist about wanting to

11   move on and he wasn't going to choose to let it ruin his

12   life."

13                 And then from Dr. Forrester's records of

14   8-15-11:   "Mom reports Johnny told mom in Europe that

15   she had moved on and she needs to also.     Therapist told

16   mom that she should listen to her children because he

17   can't move on if she does not."

18                 So, Your Honor, the point of all that

19   testimony is to show that while there may not be adverse

20   interest here about money, and I don't think there are,

21   there clearly are adverse interests about the purpose

22   and goals of this litigation.     And I say this with all

23   due respect because these are all good people involved

24   in this case, Your Honor, but the Plaintiffs, in

25   particular Mrs. Doe, I believe, has an agenda and it's



                  JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     20



 1   about a cause here that she's taken up, a cause

 2   against --

 3                  THE COURT:   Let me ask you something.

 4   Let's assume that we wait until April and he turns 18

 5   and he decides he's got a cause.      Nothing wrong with

 6   having a cause per se, is there?

 7                  MR. ADAMS:   There's not, but the testimony

 8   that you've heard, Your Honor, is that he doesn't.         He

 9   wants to move on.

10                  THE COURT:   No, I heard that part.     I just

11   want to make sure, you keep saying "it's a cause."         I

12   mean, another way to look at it -- well, let me ask a

13   question:    Have you received a counter -- I don't want

14   to discuss any numbers --

15                  MR. ADAMS:   I understand.

16                  THE COURT:   -- not in the least.     I'm not

17   here to decide that.    Have the Plaintiffs ever made a

18   settlement offer to you-all?

19                  MR. ADAMS:   We've had settlement

20   discussions --

21                  THE COURT:   That's not what I asked.     I

22   want to say it again.

23                  MR. ADAMS:   Yes.

24                  THE COURT:   So it looks like there is a

25   position at which the next friends are willing to



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                  21



 1   resolve this matter and not to pursue a cause, correct?

 2                  MR. ADAMS:    Well, the only way I can answer

 3   that fully is to -- not talk about money, because

 4   there's a condition that's attached to the settlement.

 5   I won't describe that.      But the condition would be

 6   considered a poison pill that is not related to money.

 7   And so in that condition --

 8                  THE COURT:    Excuse me.     No, that's

 9   appropriate for you to bring that up.        Okay.

10                  MR. ADAMS:    So that's --

11                  THE COURT:    And are you saying -- I'm not

12   trying to get into the details, but has that -- have we

13   ever reached a situation where your client has made a

14   counter that was -- that came closer in terms of dollars

15   and said "but this is contingent on removing that

16   condition?"    In other words, I don't know where we go on

17   that.

18                  MR. ADAMS:    Yes, sir.

19                  THE COURT:    I'm trying to be respectful of

20   you, counsel, and your clients; but how do I know this

21   isn't just about money.     It just isn't about your side

22   saying it should be reasonable for them to take our

23   dollars in X figures and their response is X with three

24   more zeros behind it, or whatever it is.        I'm not trying

25   to pick zeros.



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                                  22



 1                   And I'm not suggesting that in this case.

 2   I do not suggest that you've brought this motion in bad

 3   faith.     Nothing.   But I had a case tried last calendar

 4   year where it was all about the dollars.        The Defendants

 5   thought it was unreasonable that they could turn it

 6   down, okay?     I will not tell you what happened in the

 7   case but that's the risk that next friends take, isn't

 8   it?

 9                   MR. ADAMS:   Judge, this isn't about the

10   dollars.

11                   THE COURT:   Okay.

12                   MR. ADAMS:   And, Judge, I have two grown

13   children.     I've raised two children.    One of them got

14   married recently and the other one is going to get

15   married.     I look at this as a father, as an advocate, as

16   a lawyer, all those things --

17                   THE COURT:   How do I know that -- if they

18   have made an offer, a counter, dollars; in other words,

19   they haven't said under no circumstances are we settling

20   this matter, we're going to try it so the public hears

21   it.   That's what I was trying to get to.       Now what

22   you've said is, "Judge, they've attached the

23   non-monetary provision that you believe is a poison

24   pill" and I would assume what you're saying is it falls

25   back into that category of pursuing a cause, is that



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                 23



 1   right?

 2                 MR. ADAMS:   I would say that, yes, sir.

 3   But to answer your question, there's a real, real, real

 4   simple answer to your question and that is to appoint a

 5   guardian ad litem.

 6                 THE COURT:   But what would that guardian --

 7                 MR. ADAMS:   Yes, sir.

 8                 THE COURT:   So where does that guardian ad

 9   litem take us?

10                 MR. ADAMS:   The guardian ad litem would

11   report back to the Court, in my opinion ideally, whether

12   or not he believes or she believes that the child's

13   interests are being fully advanced or properly advanced

14   by the parents; and if not, then I would think that

15   that's information that the Court would at least share

16   with Plaintiff's counsel so they could evaluate their

17   position in that situation.

18                 THE COURT:   Whoa.   Now, let's back up.

19   Plaintiff's counsel already has duties to this minor.

20   Plaintiff's counsel is aware, I assume, of the same

21   evidence you just gave me.    Plaintiff's counsel has a

22   duty and they are well reputed.     These are experienced

23   Plaintiff's counsel.   They understand where their duties

24   lie and they understand the tricky boundaries that might

25   be there.   In any case, by the way, particularly in the



                  JODI MASERA, 333RD OFFICIAL REPORTER
                                                                     24



 1   case you've described.       So why aren't they already being

 2   represented in that sense?

 3                   MR. ADAMS:    Well, then, why would the Court

 4   appoint an ad litem to look at a settlement?          I mean,

 5   you're just talking about where we are on a continual.

 6   If we came to you with settlement --

 7                   THE COURT:    No, no, no.   You don't

 8   understand what I'm telling you.       When you've got the

 9   settlement, the law presumes that issue and the Court --

10   and I'm here to be advised.       In this case we don't have

11   a deal, okay?     It's not like there's a deal that people

12   have reached and they want me to bless it and approve

13   it, as Rule 44 requires.

14                   What I'm saying is, if Plaintiff's counsel

15   views the type of conflict you believe it has risen to,

16   then it would seem to me that Plaintiff's counsel would

17   have a duty, certain duties professionally to do

18   something and so far they haven't.

19                   MR. ADAMS:    Well, Your Honor, let me just

20   say that there have been discussions over a long period

21   of time between the two law firms about this very issue,

22   and I'm bringing this motion in light of those

23   discussions.

24                   THE COURT:    Okay.   I got it.

25                   Response?



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                       25



 1                   MR. WYNNE:    I'm going to do my best to stay

 2   calm, Judge.     I think you saw the response.        It was very

 3   mild.

 4                   There's a whole lot I could say.        I don't

 5   really think I need to, but I will try and hit on some

 6   of your points.     There's nothing for an ad litem to do

 7   even if one was merited or warranted in this case.

 8   There's no settlement on the table.       We've mediated this

 9   case twice.     They know what the demands are.

10                   The poison pill that Mr. Adams spoke of,

11   that came from Johnny.       He's the one who wants that.

12   He's the one who is controlling the language of that

13   non-monetary component.       So I don't even understand how

14   that could possibly create an adverse interest.           But if

15   we took everything that they've said, that doesn't even

16   get me close to an adverse interest between mom and son.

17                   Those notes that were referenced, 2011,

18   2012, the last three years, know what they've done?

19   They've worked through those issues.       They're continuing

20   to work through those issues.       I've spoken to the

21   doctors countless times.       I've spoken to Johnny

22   countless times.     I got a text from him last night --

23   that I could show you in-camera; I could give you my

24   phone -- that lays out his position precisely.           There is

25   no conflict.



                    JODI MASERA, 333RD OFFICIAL REPORTER
                                                                  26



 1                The parents have done nothing to push him

 2   one way or the other.    There's a deposition testimony

 3   from his doctor specifically on that point.        I don't

 4   want to get too emotionally into it right now.        There's

 5   no basis for this, Judge, and I don't really want to --

 6                THE COURT:    Let me summarize what you just

 7   said and this is what I'm taking from what you said.

 8   Judge, assuming you were to glean what defense counsel

 9   says you should glean from the citations to the records

10   that he gave you, circumstances have changed such that

11   those issues don't exist anymore.

12                MR. WYNNE:    That's correct, Your Honor.

13                THE COURT:    One.   And two, as your duty of

14   counsel to the minor, you have evaluated the situation

15   and you feel -- you feel confident that this case is

16   proceeding in a way that not only the next friends wants

17   but the 17-year-old minor wants.

18                MR. WYNNE:    That's absolutely right, Judge.

19   My duties run to Johnny.    He knows that.    I know that.

20   Rusty knows that.    The parents know that.    I think

21   that's been clear.    So, yes.

22                THE COURT:    The motion is denied.

23                MR. ADAMS:    Thank you, Your Honor.

24                Do you need an order, Judge?

25                THE COURT:    Yes.



                 JODI MASERA, 333RD OFFICIAL REPORTER
                                                                    27



 1                   (Discussion off the record)

 2                   THE COURT:   We're back on the record.

 3   Mr. Adams referred to a number of records in this

 4   hearing and specifically talked about in-camera

 5   documents that he produced to the Court yesterday, which

 6   would be the 28th.

 7                   MR. ADAMS:   Yes, sir.

 8                   THE COURT:   I have those here at the bench,

 9   and I have handed them -- just handed them to Mr. Adams

10   to go through them and this envelope that I'm holding

11   is, in fact, those very documents, right?

12                   MR. ADAMS:   That's correct.

13                   THE COURT:   And I continue to hold them

14   in-camera.   And what I'm going to do right now is to

15   sign my name on them and date this, 5-29-15.        If there

16   is a review of this matter prior to a final resolution

17   of this case, final judgment in this case, I am holding

18   those and will continue to in-camera and they will be

19   properly delivered to any court that is reviewing this

20   on a discretionary basis.     I think that covers what you

21   needed me to.    If for some reason it doesn't, Mr. Adams,

22   I have continuing jurisdiction over this matter and you

23   can come right back and we can make sure.      But that's

24   the safest way to protect them in-camera is to continue

25   to leave them in-camera.



                  JODI MASERA, 333RD OFFICIAL REPORTER
                                                                   28



 1                  MR. ADAMS:   I agree and I appreciate that

 2   very much.

 3                  THE COURT:   Is that okay?

 4                  MR. WYNNE:   That's okay with the

 5   Plaintiffs.

 6                  THE COURT:   I've got them.    We're off the

 7   record.

 8                  MR. WYNNE:   If there is an appeal --

 9                  THE COURT:   Oh, back on the record.

10                  MR. WYNNE:   If there is an appeal taken to

11   the next level, we also filed our evidence in-camera.         I

12   would ask that that would be delivered, as well.

13                  THE COURT:   Wait a minute.    Is this what

14   you are referring to?

15                  MR. WYNNE:   This is, Your Honor.

16                  THE COURT:   Okay.   So likewise, I have

17   yours and I am going to date this and sign it, the

18   outside of the envelope, and I have them both if it

19   should go to any court of appeals or other court that

20   might review this.    All right.

21                  MR. ADAMS:   Thank you, Your Honor.

22                  THE COURT:   We're off the record.

23                  (Proceedings concluded)

24

25



                   JODI MASERA, 333RD OFFICIAL REPORTER
                                                               29



 1   THE STATE OF TEXAS
     COUNTY OF HARRIS
 2

 3          I, Jodi Masera, Official Court Reporter in and for

 4   the 333rd District Court of Harris County, State of

 5   Texas, do hereby certify that the foregoing contains a

 6   true and correct transcription of all portions of

 7   evidence and other proceedings requested in writing by

 8   counsel for the parties to be included in this volume of

 9   the Reporter's Record, in the above-styled and numbered

10   cause, all of which occurred in open court or in

11   chambers and were reported by me.

12          I further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the

14   exhibits, if any, admitted, tendered in an offer of

15   proof or offered into evidence.

16          I further certify that the total cost for the

17   preparation of this Reporter's Record is $217.50 and was

18   paid/will be paid by LEWIS BRISBOIS BISGAARD & SMITH,

19   LLP.

20          WITNESS my hand this the 5th day of June, 2015.

21                      /s/ Jodi Masera          ___
                     Jodi Masera, Texas CSR No. 4273
22                   Expiration Date: 12/31/16
                     Official Court Reporter
23                   333rd District Court
                     Harris County, Texas
24                   201 Caroline, 14th Floor
                     Houston, Texas 77002
25                   (713)368-6485



                   JODI MASERA, 333RD OFFICIAL REPORTER
 EXHIBIT B
Filed in camera
TAB G
                                     CAUSE NO. 2012 - 31192

JOHNNY DOE, PLAINTIFF by and                       §           IN THE DISTRICT COURT OF
Through his Parents, JOHN DOE                      §
and JANE DOE                                       §
      Plaintiff,                                   §
                                                   §
V.                                                 §           HARRIS COUNTY, TEXAS
                                                   §
CAMP LAJUNTA 1928, LP., and                        §
BLAKE SMITH                                        §
    Defendants.                                    §           333rd JUDICIAL DISTRICT


DEFENDANTS’ OBJECTION AND MOTION TO STRIKE PLAINTIFFS’ POST-HEARING SUBMISSION
                                OF EVIDENCE

          Defendants Camp LaJunta 1928 L.P., Blake Smith, Camp LaJunta, Inc., and CLJ

Management Systems, L.L.C. (hereinafter collectively referred to as “Defendants”), file this

Objection and Motion to Strike Plaintiffs’ Post-Hearing Submission of Evidence, and would show

the Court as follows:

          As stated in Plaintiffs’ Motion, Defendants asked this Court to appoint a guardian ad litem

pursuant to Texas Rule of Civil Procedure 173 for minor Plaintiff Johnny Doe. All evidence in

support of Defendants’ motion was submitted in camera to this Court, and this Court has stated that

it will continue to hold such evidence in camera.1 Plaintiffs filed a response objecting to

appointment of a guardian ad litem and likewise attached evidence submitted in camera. The Court

conducted an evidentiary hearing on May 29, 2015, in which it admitted evidence, in camera, heard

arguments of counsel and orally denied Defendants’ Amended Motion for Appointment.2 An Order

signed that day stated that the Court denied the Amended Motion after “having analyzed the law,


1
    See Exhibit A attached to Plaintiffs’ Post-Hearing Submission (Hearing Transcript pp. 27-28).
2
    Id. at p. 26

4833-1873-4629.1                                   1
reviewed the facts, and heard the argument of counsel.” Currently, a Petition for Writ of Mandamus

is pending in the First Court of Appeals, and it is necessary for this Court to preserve the integrity of

the record for appellate review.

         Plaintiffs now wish to ex post facto introduce evidence “referenced during the oral hearing”3

but not offered nor admitted, and neither seen nor considered by the Court when it ruled. The

transcript clearly reflects that this tardily proffered evidence was not offered in to evidence during

the hearing, though Plaintiff’s counsel claimed during the hearing, on the record, that it both existed

and was on his person. The referenced “evidence” was not offered or viewed by the Court before it

ruled.4 Because the purported evidence was not proffered, Defendants had no opportunity to object

to the putative evidence, nor to cross examine any witness with respect to such evidence. This post

ruling evidence was not part of the proceedings and does not properly belong in the record of the

Mandamus proceeding. Plaintiffs’ attempt to alter the record before it is sent to the Court of Appeals

is without merit.

         Pursuant to the Texas Rules of Appellate Procedure, a record should contain “a properly

authenticated transcript of any relevant testimony from any underlying proceeding, including any

exhibits offered in evidence, or a statement that no testimony was adduced in connection with the

matter complained.”5 Plaintiffs did not tender the late evidence as an exhibit; it is not part of the

record and its omission is not a mere clerical error for the clerk’s correction.

         Moreover, given the procedural status of this matter, now pending before the First Court of

Appeals, the introduction of any additional evidence in the record should be governed by the Rules

3
    Plaintiffs’ Post-Hearing Submission of Evidence, p. 2 (emphasis added).
4
    Exhibit A attached to Plaintiffs’ Post-Hearing Submission (Hearing Transcript pp. 25-26).
5
    Tex. R. App. P. 52.7(a)(2)(emphasis added).

4833-1873-4629.1                                   2
of Appellate Procedure, which expressly provide a mechanism for supplementing the record.

Pursuant to Rule 52.7(b) “[a]fter the record is filed6, relator or any other party to the proceeding may

file additional materials for inclusion in the record.” However, the Plaintiffs must first meet their

burden of proof to have the late evidence supplemented and considered by the Court of Appeals.7

The attempted inclusion of this additional material at the trial court level, after the Court ruled and

while the mandamus is pending before the First Court of Appeals, however, is not a viable option.

Inclusion of this late evidence in the record would not accurately reflect the proceedings in this

Court and would instead create a false record for the Court of Appeals. There is nothing in the record

to indicate the purported evidence is self-authenticating. TRE 902. Moreover, should Plaintiffs

request be granted, the evidence will be introduced into the record without affording Defendants an

the opportunity review the purported evidence, to object to its introduction, to cross-examine the

author of the purported evidence, or to cross examine defense counsel who submitted an affidavit

purporting to authenticate the alleged evidence.

         Finally, it is worth noting that Plaintiffs contend that this evidence is protected by the

attorney-client privilege. In essence, Plaintiffs seek to provide evidence to benefit their arguments to

the Court of Appeals (as this Court has already ruled), while still preserving their privilege of

confidential communications. This is the epitome of the “sword and shield” doctrine. While

Plaintiffs can certainly assert privileges clothing evidence it seeks to exclude, Plaintiffs cannot


6
 As the record has not been filed in the First Court of Appeals at this time, due to the in camera
nature of the underlying exhibits, this not only improperly being filed in this Court, but is also
premature. Once the record is requested by the Court of Appeals and submitted, Plaintiffs may then
move the Court of Appeals to supplement with additional evidence.
7
 See In re Cervantes, 300 S.W.3d 865 (Tex. App. – Waco 2009, orig. proceeding)(applying the
“unusual circumstances” test to evaluate a request to supplement the record in a mandamus
proceeding).

4833-1873-4629.1                                   3
assert privileges to evidence it seeks to admit, while simultaneously seeking affirmative relief based

on the same information.8 “When a party uses the privilege as a sword rather than a shield, he waives

the privilege.”9 If Plaintiffs are allowed to alter the record with the late evidence, it will, by necessity

waive such privilege and Defendants will be entitled to discovery on the underlying communications

– including deposing the purported author of the evidence (Johnny Doe) and recipient (Plaintiff’s

attorney Bob Wynne) of the communication. The provenience of this late evidence has not been

established, and additional discovery would be necessary for Defendants to properly prepare their

response and defenses, should the Court be considering granting Plaintiffs’ request.

          Defendants request the Court deny Plaintiffs’ Motion and strike this late evidence, and

require Plaintiffs to follow the Texas Rules of Civil Procedure, Texas Rules of Evidence, and the

Texas Rules of Appellate Procedure, if they chose to continue to seek introduction of post-hearing

purported evidence.

          WHEREFORE, PREMISES CONSIDERED, Defendants request that for the reasons stated

herein, the Court strike or deny submission of the evidence attached as Exhibit B to Plaintiffs’ Post-

Hearing Submission of Evidence in Support of Objection to Amended Motion for Appointment of

Guardian ad Litem.




8
   See Marathon Oil Co. v. Moye, 893 S.W.2d 585, 590 (Tex. App.—Dallas 1994, orig.
proceeding)(emphasis added)(“Waiver based on offensive use of a privilege applies to confidential
attorney-client communications.”).
9
    Id.

4833-1873-4629.1                                     4
                   Respectfully submitted,

                   LEWIS BRISBOIS BISGAARD & SMITH, LLP

                   /s/ Kent M. Adams

                   KENT M. ADAMS
                   State Bar Number 00869200
                   Kent.adams@lewisbrisbois.com
                   SARAH M. DAVIS
                   State Bar Number 24031998
                   Sarah.davis@lewisbrisbois.com
                   KRISTIE E. JOHNSON
                   State Bar Number 24038382
                   Kristie.johnson@lewisbrisbois.com
                   24 East Greenway Plaza, Suite 1400
                   Houston, Texas 77046
                   (713) 659-6767 Telephone
                   (713) 759-6830 Facsimile
                   ATTORNEYS FOR DEFENDANTS
                   CAMP LAJUNTA 1928, LP, BLAKE SMITH,
                   CLJ MANAGEMENT SYSTEMS, LLC AND
                   CAMP LAJUNTA, INC.




4833-1873-4629.1             5
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing Objection And
Motion To Strike Plaintiffs’ Post-Hearing Submission Of Evidence has been served on the following
by electronic service on this 1st day of July, 2015.

         Rusty Hardin & Associates, LLP
         Rusty Hardin
         Andy Drumheller
         Robert P. Wynne
         5 Houston Center
         1401 McKinney, Suite 2250
         Houston, Texas 77010



                                          /s/ Kent M. Adams

                                          KENT M. ADAMS




4833-1873-4629.1                               6
TAB H